DEAL CUSIP NUMBER: 23852QAA1
REVOLVER CUSIP NUMBER: 23852QAB9


EXHIBIT 10.1


    
    


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
THE DAVEY TREE EXPERT COMPANY,
as Borrower,
VARIOUS LENDING INSTITUTIONS,
as Banks,
KEYBANK NATIONAL ASSOCIATION,
as Lead Arranger, Syndication Agent and Administrative Agent
and
PNC BANK, NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A.,


as Co-Documentation Agents




___________________
Dated as of
November 7, 2013
___________________




    
    




--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
PAGE
ARTICLE I. DEFINED TERMS, ACCOUNTING PRINCIPLES, AMENDEMENT AND RESTATEMENT
1
 
SECTION 1.1
DEFINITIONS
1
 
SECTION 1.2
ACCOUNTING PRINCIPLES
22
 
SECTION 1.3
EFFECT OF AMENDMENT AND RESTATEMENT; NO NOVATION
22
 
 
 
 
ARTICLE II. AMOUNT AND TERMS OF CREDIT
23
 
SECTION 2.1
AMOUNT AND NATURE OF CREDIT
23
 
SECTION 2.2
CONDITIONS TO LOANS AND LETTERS OF CREDIT
28
 
SECTION 2.3
PAYMENT ON NOTES, ETC
29
 
SECTION 2.4
PREPAYMENT
29
 
SECTION 2.5
COMMITMENT AND OTHER FEES; REDUCTION OF COMMITMENT
30
 
SECTION 2.6
COMPUTATION OF INTEREST AND FEES; DEFAULT RATE
31
 
SECTION 2.7
MANDATORY PAYMENT
32
 
SECTION 2.8
DEFAULTING BANK
32
 
 
 
 
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR LOANS;
INCREASED CAPITAL; TAXES
34
 
SECTION 3.1
RESERVES OR DEPOSIT REQUIREMENTS, ETC
34
 
SECTION 3.2
TAXES
35
 
SECTION 3.3
EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE UNASCERTAINABLE
38
 
SECTION 3.4
INDEMNITY
39
 
SECTION 3.5
CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL
39
 
SECTION 3.6
FUNDING
39
 
SECTION 3.7
CAPITAL ADEQUACY
39
 
SECTION 3.8
BREAKAGE COMPENSATION
40
 
SECTION 3.9
CHANGE OF LENDING OFFICE; REPLACEMENT OF BANKS
40
 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT
41
 
SECTION 4.1
NOTES
41
 
SECTION 4.2
GUARANTIES OF PAYMENT OF DEBT
41
 
SECTION 4.3
OFFICER’S CERTIFICATE, RESOLUTIONS, ORGANIZATIONAL DOCUMENTS
41
 
SECTION 4.4
LEGAL OPINION
41
 
SECTION 4.5
GOOD STANDING CERTIFICATES
42
 
SECTION 4.6
CLOSING AND LEGAL FEES
42
 
SECTION 4.7
LIEN SEARCHES
42
 
SECTION 4.8
NO MATERIAL ADVERSE CHANGE
42
 
SECTION 4.9
MISCELLANEOUS
42







--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
PAGE
ARTICLE V. COVENANTS
42
 
SECTION 5.1
INSURANCE
42
 
SECTION 5.2
MONEY OBLIGATIONS
42
 
SECTION 5.3
FINANCIAL STATEMENTS
43
 
SECTION 5.4
FINANCIAL RECORDS
43
 
SECTION 5.5
FRANCHISES
43
 
SECTION 5.6
ERISA COMPLIANCE
43
 
SECTION 5.7
FINANCIAL COVENANTS
44
 
SECTION 5.8
BORROWING
45
 
SECTION 5.9
LIENS
46
 
SECTION 5.10
REGULATIONS U and X
47
 
SECTION 5.11
INVESTMENTS AND LOANS
47
 
SECTION 5.12
MERGER AND SALE OF ASSETS
49
 
SECTION 5.13
ACQUISITIONS
49
 
SECTION 5.14
NOTICE
50
 
SECTION 5.15
ENVIRONMENTAL COMPLIANCE
50
 
SECTION 5.16
AFFILIATE TRANSACTIONS
50
 
SECTION 5.17
USE OF PROCEEDS
50
 
SECTION 5.18
CORPORATE NAMES
51
 
SECTION 5.19
MANAGEMENT AGREEMENTS
51
 
SECTION 5.20
SUBSIDIARY GUARANTIES
51
 
SECTION 5.21
KEEPWELL
51
 
SECTION 5.22
ANTI-TERRORISOM LAW
51
 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
52
 
SECTION 6.1
CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION
52
 
SECTION 6.2
CORPORATE AUTHORITY
52
 
SECTION 6.3
COMPLIANCE WITH LAWS
52
 
SECTION 6.4
LITIGATION AND ADMINISTRATIVE PROCEEDINGS
53
 
SECTION 6.5
TITLE TO ASSETS
53
 
SECTION 6.6
LIENS AND SECURITY INTERESTS
53
 
SECTION 6.7
TAX RETURNS
53
 
SECTION 6.8
ENVIRONMENTAL LAWS
53
 
SECTION 6.9
CONTINUED BUSINESS
54
 
SECTION 6.10
EMPLOYEE BENEFITS PLANS
54
 
SECTION 6.11
CONSENT OR APPROVALS
55
 
SECTION 6.12
SOLVENCY
55
 
SECTION 6.13
FINANCIAL STATEMENTS
55
 
SECTION 6.14
REGULATIONS
55
 
SECTION 6.15
INTELLECTUAL PROPERTY
55
 
SECTION 6.16
INSURANCE
55


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
PAGE
 
SECTION 6.17
ACCURATE AND COMPLETE STATEMENTS
55
 
SECTION 6.18
DEFAULTS
56
 
SECTION 6.19
ANTI-TERRORISM AND ANTI-MONEY LAUNDERING LAW COMPLIANCE
56
 
 
 
 
ARTICLE VII. EVENTS OF DEFAULT
56
 
SECTION 7.1
PAYMENTS
56
 
SECTION 7.2
SPECIAL COVENANTS
56
 
SECTION 7.3
OTHER COVENANTS
57
 
SECTION 7.4
REPRESENTATIONS AND WARRANTIES
57
 
SECTION 7.5
CROSS DEFAULT
57
 
SECTION 7.6
ERISA DEFAULT
57
 
SECTION 7.7
CHANGE IN CONTROL
57
 
SECTION 7.8
MONDY JUDGMENT
57
 
SECTION 7.9
MATERIAL ADVERSE CHANGE
57
 
SECTION 7.10
VALIDITY OF LOAN DOCUMENTS
57
 
SECTION 7.11
SOLVENCY
58
 
 
 
 
ARTICLE VIII. REMEDIES UPON DEFAULT
58
 
SECTION 8.1
OPTIONAL DEFAULTS
58
 
SECTION 8.2
AUTOMATIC DEFAULTS
58
 
SECTION 8.3
LETTERS OF CREDIT
59
 
SECTION 8.4
OFFSETS
59
 
SECTION 8.5
EQUALIZATION PROVISION
59
 
 
 
 
ARTICLE IX. THE AGENT
60
 
SECTION 9.1
APPOINTMENT AND AUTHORIZATION
60
 
SECTION 9.2
NOTE HOLDERS
60
 
SECTION 9.3
CONSULTATION WITH COUNSEL
60
 
SECTION 9.4
DOCUMENTS
60
 
SECTION 9.5
AGENT AND AFFILIATES
60
 
SECTION 9.6
KNOWLEDGE OF DEFAULT
60
 
SECTION 9.7
ACTION BY AGENT
60
 
SECTION 9.8
NOTICES, DEFAULT, ETC
61
 
SECTION 9.9
INDEMNIFICATION OF AGENT
61
 
SECTION 9.10
SUCCESSOR AGENT
61
 
 
 
 
ARTICLE X. MISCELLANEOUS
61
 
SECTION 10.1
BANKS’ INDEPENDENT INVESTIGATION
61
 
SECTION 10.2
NO WAIVER; CUMULATIVE REMEDIES
62
 
SECTION 10.3
AMENDEMENTS, CONSENTS
62
 
SECTION 10.4
NOTICES
63
 
SECTION 10.5
COSTS, EXPENSES AND TAXES
63
 
SECTION 10.6
INDEMNIFICATION
63
 
SECTION 10.7
OBLIGATIONS SEVERA; NO FIDUCIARY OBLIGATIONS
63





--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
PAGE
 
SECTION 10.8
EXECUTION IN COUNTERPARTS
64
 
SECTION 10.9
BINDING EFFECT; BORROWER’S ASSIGNMENT
64
 
SECTION 10.10
ASSIGNMENTS
64
 
SECTION 10.11
PARTICIPATIONS
66
 
SECTION 10.12
DESIGNATION
67
 
SECTION 10.13
SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS
68
 
SECTION 10.14
INVESTMENT PURPOSE
68
 
SECTION 10.15
ENTIRE AGREEMENT
68
 
SECTION 10.16
GOVERNING LAW; SUBMISSION TO JURISDICTION
68
 
SECTION 10.17
LEGAL REPRESENTATION OF PARTIES
69
 
SECTION 10.18
USA PATRIOT ACT
69
 
SECTION 10.19
HEDGING LIABILITY
69
 
SECTION 10.20
JURY TRIAL WAIVER
70



SCHEDULES


SCHEDULE 1
COMMITMENTS
SCHEDULE 2
GUARANTORS OF PAYMENT
SCHEDULE 6.1
CORPORATE EXISTENCE; SUBSIDIARIES AND FOREIGN QUALIFICAITONS
SCHEDULE 6.4
LITIGATION AND AMINISTRATIVE PROCEEDINGS
SCHEDULE 6.10
EMPLOYEE BENEFIT PLANS





EXHIBITS


EXHIBIT A
REVOLVING CREDIT NOTE
EXHIBIT B
SWING LINE LOAN NOTE
EXHIBIT C
NOTICE OF LOAN
EXHIBIT D
COMPLIANCE CERTIFICATE
EXHIBIT E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT L-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE





--------------------------------------------------------------------------------

Table of Contents
EXECUTION VERSION

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be further amended, restated, supplemented or otherwise modified, this
“Agreement”) is made effective as of the 7th day of November, 2013, among:
(i)    THE DAVEY TREE EXPERT COMPANY, an Ohio corporation (“Borrower”);
(ii)    the lending institutions named in Schedule 1 hereto (collectively,
“Banks” and, individually, “Bank”);
(iii)    KEYBANK NATIONAL ASSOCIATION, as Lead Arranger, Syndication Agent and
Administrative Agent for the Banks under this Agreement (“Agent”); and
(iv)     PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., each as a
Co-Documentation Agent (“Co-Documentation Agents”).
WITNESSETH:
WHEREAS, Borrower, Agent and certain Banks are party to that certain Amended and
Restated Credit Agreement, dated November 21, 2006 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “A&R Credit Agreement”), which amended and restated that certain
Credit Agreement, dated as of November 8, 2002 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Restatement
Effective Date, the “Original Loan Agreement”); and
WHEREAS, Borrower, Agent and Banks desire to amend and restate the A&R Credit
Agreement, subject to the terms and conditions set forth herein;
NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I.
SECTION 1.1    DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:
“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the stock (or other equity interest) of any Person, or (c) the acquisition of
another Person (other than a Company) by a merger or consolidation or any other
combination with such Person.
“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share of the Debt then outstanding, than was the case
immediately before such payment.




--------------------------------------------------------------------------------

Table of Contents



“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms“controlling”, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.
“Agent Fee Letter” shall mean the Fee Letter, dated as of October 2, 2013,
between Borrower and Agent, as the same may from time to time be amended,
restated or otherwise modified.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, terrorism
financing or money laundering, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time.
“Applicable Base Rate Margin” shall mean 0.0 basis points.
“Applicable Commitment Fee Rate” shall mean:
(a)    On the Effective Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 12.50 basis points;
(b)    Commencing with the fiscal quarter of Borrower ended on September 30,
2013, and continuing with each fiscal quarter thereafter, Agent shall determine
the Applicable Commitment Fee Rate in accordance with the following matrix,
based on the Leverage Ratio:
Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 2.00 to 1.00
25.0 basis points
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
20.0 basis points
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
15.0 basis points
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
12.5 basis points
Less than 0.50 to 1.00
10.0 basis points

(c)    Changes to the Applicable Commitment Fee Rate shall be effective on the
first day of the month following the date upon which Agent received, or, if
earlier, Agent should have received, pursuant to Section 5.3 (a) or (b) hereof,
the financial statements of the Companies. The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, to the extent that any of the
information contained in the financial statements required to be delivered
hereunder

2

--------------------------------------------------------------------------------

Table of Contents



shall be incorrect in any manner and as a result thereof (or for any other
reason), the Leverage Ratio was determined incorrectly for any period, then
Agent shall recalculate the Leverage Ratio based upon the correct information
and shall recalculate the Applicable Commitment Fee Rate for the relevant
periods and Borrower shall be required to pay on demand by Agent any amounts
Borrower should have paid had the Applicable Commitment Fee Rate been calculated
correctly for such periods (or, to the extent that Borrower has paid any amounts
in excess of the amounts Borrower should have paid, then the Banks shall credit
such over-payment to the Debt owing by Borrower to each such Bank).
“Applicable LIBOR Margin” shall mean:
(a)    On the Effective Date and thereafter, until changed in accordance with
the following provisions, the Applicable LIBOR Margin shall be 100.00 basis
points;
(b)    Commencing with the fiscal quarter of Borrower ended on September 30,
2013, and continuing with each fiscal quarter thereafter, Agent shall determine
the Applicable Revolving Loan Margin in accordance with the following matrix,
based on the Leverage Ratio; and
Leverage Ratio
Applicable LIBOR Margin
Greater than or equal to 2.00 to 1.00
150.0 basis points
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
137.5 basis points
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
112.5 basis points
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
100.0 basis points
Less than 0.50 to 1.00
75.0 basis points

(c)    Changes to the Applicable LIBOR Margin shall be effective on the first
day of the month following the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.3 (a) or (b) hereof, the
financial statements of the Companies. The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, to the extent that any of the
information contained in the financial statements required to be delivered
hereunder shall be incorrect in any manner and as a result thereof (or for any
other reason), the Leverage Ratio was determined incorrectly for any period,
then Agent shall recalculate the Leverage Ratio based upon the correct
information and shall recalculate the Applicable LIBOR Margin for the relevant
periods and Borrower shall be required to pay on demand by Agent any amounts
Borrower should have paid had the Applicable LIBOR Margin been calculated
correctly for such periods (or, to the extent that Borrower has paid any amounts
in excess of the amounts Borrower should have paid, then the Banks shall credit
such over-payment to the Debt owing by Borrower to each such Bank).

3

--------------------------------------------------------------------------------

Table of Contents



“Applicable Lending Office” shall mean, with respect to each Bank, the office
designated by such Bank to Agent as such Bank’s lending office for all purposes
of this Agreement. A Bank may have a different Applicable Lending Office for
Base Rate Loans and LIBOR Loans.
“Approved Fund” shall mean a fund that is engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Bank or an Affiliate of a Bank or its
investment advisor. With respect to any Bank, an Approved Fund shall also
include any special purpose vehicle purchasing or acquiring security interests
in collateralized loan obligations or any other vehicle through which such Bank
may leverage its investments from time to time.
“Assignment Agreement” shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit E.
“Augmenting Lender” shall have the meaning provided in Section 2.5(d) hereof.
“Balance Sheet Leverage Ratio” shall mean, as of any date, on a Consolidated
basis and in accordance with GAAP, the ratio of (a) Funded Indebtedness to
(b) Total Capitalization, as of such date.
“Banks” shall have the meaning provided in the introductory paragraph to this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Banks” includes the Swing Line Lender.
“Bank Hedge Agreement” shall mean any Hedge Agreement entered into by Borrower
with Agent or any of the Banks (or any of their respective Affiliates) in
connection with the Debt.
“Bank Hedge Creditor” shall mean each Bank or Affiliate of a Bank that
participates as a counterparty to any Company pursuant to any Bank Hedge
Agreement with such Bank or Affiliate of such Bank.
“Banking Services Agreement” shall mean any agreement to provide cash management
services, including treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
foreign exchange netting and interstate depository network services),
depository, overdraft, credit or debit card, stored value cards, electronic
funds transfer and other cash management arrangements.
“Banking Services Bank” shall mean any Person that, on the date of this
Agreement or at the time it enters into a Banking Services Agreement, is a Bank
or an Affiliate of a Bank, in its capacity as a party to such Banking Services
Agreement.
“Banking Services Obligations” shall mean all obligations of the Companies,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of services pursuant to
any Banking Services Agreement by any Banking Services Bank to any Company.

4

--------------------------------------------------------------------------------

Table of Contents



“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (1/2%) in excess of the Federal Funds
Effective Rate and (c) the applicable LIBOR Rate for a LIBOR Loan made that day
with a one month Interest Period, plus 1.50% per annum. Any change in the Base
Rate shall be effective immediately from and after such change in the Base Rate.
“Base Rate Loan” shall mean a Loan described in Section 2.1 hereof on which
Borrower shall pay interest at a rate based on the Base Rate.
“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio, and, if the applicable Business Day
relates to any LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.
“Cash Collateralize” shall mean to deposit with or deliver to the Agent, for the
benefit of one or more of the Fronting Banks or Banks, as collateral for any
obligations under a Letter of Credit or obligations of Banks to fund
participations in respect of any obligations under a Letter of Credit, cash or
deposit account balances or, if the Agent and each applicable Fronting Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Agent and each applicable Fronting Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Control” shall mean (a) the acquisition, or, if earlier, the
shareholder or director approval of the acquisition, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Effective Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), of shares
representing more than thirty-three percent (33%) of the aggregate ordinary
Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower nor (ii) appointed by
directors so nominated; or (c) the approval by the shareholders or directors of
Borrower of a plan of complete liquidation of Borrower or an agreement or
agreements for the sale or disposition by Borrower of all or substantially all
of Borrower’s assets; provided that purchases or other acquisitions of Equity
Interests by, and sales or other transfers of Equity Interests to or within the
Davey ESOP in accordance with its terms shall not be deemed or construed to
cause, trigger or otherwise result in a Change in Control.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or

5

--------------------------------------------------------------------------------

Table of Contents



issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Closing Fee Letter” shall mean the Closing Fee Letter, dated as of the
Effective Date, from Borrower to the Banks.
“Co-Documentation Agents” shall have the meaning provided in the introductory
paragraph to this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.
“Commitment” shall mean the obligation hereunder of the Banks to make Loans
pursuant to the Revolving Credit Commitments and to participate in the issuance
of Letters of Credit up to the Total Commitment Amount.
“Commitment Percentage” shall mean, for each Bank, the percentage set forth
opposite such Bank’s name under the column headed “Commitment Percentage” as
described in Schedule 1 hereto.
“Commitment Period” shall mean the period from the Effective Date to November 7,
2018, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.
“Commodities Hedge Agreement” shall mean a commodities contract purchased by
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials used in connection with
the business of Borrower and its Subsidiaries.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall mean Borrower or a Subsidiary.
“Companies” shall mean Borrower and all Subsidiaries.
“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit D.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.



6

--------------------------------------------------------------------------------

Table of Contents



“Consolidated” shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.
“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated EBIT” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period (exclusive of
nonrecurring noncash gains or losses recorded in accordance with SFAS 133,
Accounting for Derivatives) plus the aggregate amounts deducted in determining
such Consolidated Net Earnings in respect of (a) income taxes, and (b)
Consolidated Interest Expense.
“Consolidated EBITDA” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated EBIT plus Consolidated Depreciation and
Amortization Charges.
“Consolidated Interest Expense” shall mean, for any period, interest expense of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated Net Worth” shall mean, at any date, the Consolidated stockholders’
equity of Borrower, determined as of such date in accordance with GAAP.
“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Sections 414(b), (c), (m) or (o).
“Credit Party” shall mean Borrower or any Guarantor.
“Daily LIBOR Loan” shall mean a Loan described in Section 2.1 hereof on which
Borrower shall pay interest at a rate based upon the Daily LIBOR Rate.
“Daily LIBOR Rate” shall mean, for any day, with respect to a Daily LIBOR Loan,
the quotient (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of: (a) the per annum rate of interest, determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the interest rates
available to Agent in the interbank market in London, England at approximately
11:00 A.M. (London time), for that day, as provided by Telerate Service,
Bloomberg’s or Reuters (or any other similar company or service that provides
rate quotations comparable to those currently provided by such companies) as the
rate in the London interbank market for dollar deposits in immediately available
funds with a maturity of one month, divided by (b) a number equal to 1.00 minus
the

7

--------------------------------------------------------------------------------

Table of Contents



Eurocurrency Reserve Percentage. In the event that such rate quotation is not
available for any reason, then the rate (for purposes of clause (a) hereof)
shall be the rate, determined by Agent as of approximately 11:00 A.M. (London
time) two (2) Business Days prior to the beginning of the month pertaining to
such Daily LIBOR Loan, to be the average (rounded upwards, if necessary, to the
nearest one sixteenth of one percent (1/16th of 1%)) of the per annum rates at
which dollar deposits in immediately available funds in an amount comparable to
such Daily LIBOR Loan and with a maturity of one month are offered to the prime
banks by leading banks in the London interbank market. The Daily LIBOR Rate
shall be adjusted automatically on and as of the effective date of any change in
the Eurocurrency Reserve Percentage.
“Davey ESOT” shall mean, collectively, the Davey 401KSOP and ESOP.
“Debt” shall mean, collectively, all Indebtedness incurred by Borrower to the
Banks pursuant to this Agreement and includes the principal of and interest on
all Notes and each extension, renewal or refinancing thereof in whole or in
part, the commitment fees, other fees and any prepayment fees and other amounts
payable hereunder.
“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived by the Required Banks (or all
of the Banks, as the case may be) in writing.
“Default Rate” shall mean a rate per annum equal to two percent (2%) in excess
of the Base Rate from time to time in effect.
“Defaulting Bank” shall mean, subject to Section 2.8, any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Bank
notifies Agent and Borrower in writing that such failure is the result of such
Bank’s good faith determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent, any Fronting Bank, any Swing Line Lender or any other Bank any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified Borrower, Agent or any Fronting Bank or
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Bank’s obligation to fund a
Loan hereunder and states that such position is based on such Bank’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by Agent or Borrower, to confirm in writing
to Agent and Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the Bankruptcy Code or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed

8

--------------------------------------------------------------------------------

Table of Contents



for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Bank shall not be a Defaulting Bank solely by virtue
of the ownership or acquisition of any equity interest in that Bank or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by Agent that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank (subject to Section 2.8) upon delivery of written notice of
such determination to Borrower, each Fronting Bank, each Swing Line Lender and
each Bank.
“Derived LIBOR Rate” shall mean a rate per annum equal to the sum of the
Applicable LIBOR Margin (from time to time in effect) plus the LIBOR Rate.
“Designated Hedge Agreement” shall mean any Hedge Agreement to which any Credit
Party is a party and as to which a Bank or any of its Affiliates is a
counterparty that, pursuant to a written instrument signed by Agent, has been
designated as a Designated Hedge Agreement so that such Credit Party’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty to the extent the Guaranty provides guarantees of such
Credit Party under Designated Hedge Agreements.
“Designated Hedge Creditor” shall mean each Bank or Affiliate of a Bank that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Bank or Affiliate of such Bank.
“Effective Date” shall mean November 7, 2013.
“Eligible Assignee” shall mean (i) a Bank, (ii) an Affiliate of a Bank, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) Agent, (B) each Fronting Bank, and (C) unless an Event of Default has
occurred and is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) Borrower or any of Borrower’s
Affiliates or Subsidiaries, (y) any holder of any Subordinated Indebtedness of
any Credit Party or any of such holder’s Affiliates, or (z) any Defaulting Bank
or any of its Subsidiaries, or any Person who, upon becoming a Bank hereunder,
would constitute any of the foregoing Persons described in this clause (z).
“Eligible Participant” shall mean (i) a Bank, (ii) an Affiliate of a Bank,
(iii) an Approved Fund, (iv) any commercial bank (or the parent company of such
bank), insurance company or any company engaged in the business of making
commercial loans and (v) any other Person (other than a natural Person) approved
by (A) Agent, (B) each Fronting Bank, (C) each Swing Line Lender and (D) unless
a Default or Event of Default has occurred and is continuing, Borrower (each
such approval not to be unreasonably withheld or delayed); provided, however,
that notwithstanding the

9

--------------------------------------------------------------------------------

Table of Contents



foregoing, “Eligible Participant” shall not include (x) Borrower or any of
Borrower’s Affiliates or Subsidiaries, (y) any holder of any Subordinated
Indebtedness of any Credit Party or any of such holder’s Affiliates or (z) any
Defaulting Bank or any of its Subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (z).
“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or by any state or municipality thereof or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning health, safety and protection of, or regulation of the discharge of
substances into, the environment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.
“ERISA Event” shall mean (a) the existence of any condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) a Controlled Group member has engaged in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) a Controlled Group member has applied for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) a Reportable Event has occurred with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) a Controlled Group member has withdrawn from a Multiemployer Plan in a
“complete withdrawal” or a “partial withdrawal” (as such terms are defined in
ERISA Sections 4203 and 4205, respectively); (f) a Multiemployer Plan is in or
is likely to be in reorganization under ERISA Section 4241; (g) an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 fails to be so qualified or any “cash or deferred arrangement” under any
such ERISA Plan fails to meet the requirements of Code Section 401(k); (h) the
PBGC takes any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or a Controlled Group member takes steps to terminate
a Pension Plan; (i) a Controlled Group member or an ERISA Plan fails to satisfy
any requirements of law applicable to an ERISA Plan; (j) a claim, action, suit,
audit or investigation is pending or threatened with respect to an ERISA Plan,
other than a routine claim for benefits or an audit initiated by Borrower; or
(k) a Controlled Group member incurs or is expected to incur any liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B.
“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
“Eurocurrency Reserve Percentage” shall mean, for any Interest Period in respect
of any LIBOR Loan, as of any date of determination, the aggregate of the then
stated maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves), expressed as

10

--------------------------------------------------------------------------------

Table of Contents



a decimal, applicable to such Interest Period (if more than one such percentage
is applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) by the
Board of Governors of the Federal Reserve System, any successor thereto, or any
other banking authority, domestic or foreign, to which a Bank may be subject in
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board) or in respect of any
other category of liabilities including deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extension of
credit or other assets that include the LIBOR Loans. For purposes hereof, such
reserve requirements shall include, without limitation, those imposed under
Regulation D of the Federal Reserve Board and the LIBOR Loans shall be deemed to
constitute Eurocurrency Liabilities subject to such reserve requirements without
benefit of credits for proration, exceptions or offsets that may be available
from time to time to any Bank under said Regulation D.
“Event of Default” shall mean an event or condition that constitutes an event of
default as defined in Article VII hereof.
“Excluded Swap Obligation” shall mean, with respect to Borrower or any
Guarantor, as it relates to all or a portion of the Guaranty of such Guarantor
or Borrower, any Swap Obligation if, and to the extent that, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s or Borrower’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or Borrower
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Bank, its Applicable Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Bank, withholding Taxes imposed on amounts payable to or for the account of
such Bank with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Bank acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 3.9(B)) or (ii) such Bank changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section 3.2,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became a party hereto or to such Bank immediately
before it changed its Applicable Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.2(G) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

11

--------------------------------------------------------------------------------

Table of Contents



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Effective Date.
“Financial Officer” shall mean any of the following officers: the Chairman,
President, Chief Executive Officer, Chief Financial Officer, Treasurer and
Corporate Controller.
“Foreign Bank” shall mean (a) if Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Bank that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States.
“Fronting Bank” shall mean, as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent is unable
to issue a Letter of Credit, such other Bank as shall agree to issue the Letter
of Credit in its own name, but on behalf of the Banks hereunder.
“Fronting Exposure” shall mean, at any time there is a Defaulting Bank, (a) with
respect to any Fronting Bank, such Defaulting Bank’s applicable percentage of
the outstanding letter of credit obligations with respect to Letters of Credit
issued by such Fronting Bank other than letter of credit obligations as to which
such Defaulting Bank’s participation obligation has been reallocated to other
Banks or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Bank’s applicable percentage
of outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized.
“Funded Indebtedness” shall mean all Indebtedness for borrowed money and
capitalized leases, including, but not limited to, current, long-term and
Subordinated Indebtedness (other than unsecured Subordinated Indebtedness
incurred pursuant to Section 5.8(e) hereof) and Synthetic Lease Indebtedness, if
any; provided, however, that (a) any Synthetic Lease Indebtedness that is fully
cash collateralized pursuant to documentation satisfactory to Agent and the
Required Banks shall not be deemed to be Funded Indebtedness and (b) the
following shall not be deemed to be “funded”: (i) reimbursement obligations
(contingent or otherwise) under any letter of credit, so long as such
obligations remain solely contingent obligations, (ii) obligations with respect
to any Hedge Agreement, so long as such obligations remain solely contingent
obligations, and (iii) self-insurance liabilities incurred pursuant to Section
5.8(b) hereof.

12

--------------------------------------------------------------------------------

Table of Contents



“GAAP” shall mean generally accepted accounting principles from time to time in
effect in the United States of America, applied on a consistent basis.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantor” shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.
“Guarantor of Payment” shall mean each of the Companies set forth on Schedule 2
hereof, that are each executing and delivering an Amended and Restated Guaranty
of Payment, or any other Person that shall deliver a Guaranty of Payment to
Agent subsequent to the Effective Date.
“Guaranty of Payment” shall mean (a) in the case of Borrower, the Parent
Guaranty of Payment, and (b) in the case of any Subsidiary of Borrower, each of
the Amended and Restated Guaranties of Payment of Debt executed and delivered on
or after the Effective Date in connection herewith by the Guarantors of Payment,
as the same may from time to time be further amended, restated or otherwise
modified.
“Hedge Agreement” shall mean (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar interest
rate management agreement or arrangement, (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement or (iii) any Commodities
Hedge Agreement.
“Hedging Obligations” shall mean all obligations of any Credit Party under and
in respect of any Designated Hedge Agreement.
“Increasing Lender” shall have the meaning provided in Section 2.5(d) hereof.
“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit, banker’s acceptance, currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, (e) all Synthetic Lease Indebtedness, (f) all lease obligations that
have been or should be capitalized on the books of such Company in accordance
with GAAP, (g) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise)

13

--------------------------------------------------------------------------------

Table of Contents



under any such program, (h) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (i) any other transaction (including forward
sale or purchase agreements) having the commercial effect of a borrowing of
money entered into by such Company to finance its operations or capital
requirements and (j) all guarantees of any of the foregoing Indebtedness by any
Company.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Insurance Subsidiary” shall mean Standing Rock Insurance Company, a Vermont
corporation.
“Insurance Subsidiary Letter of Credit” shall mean any standby letter of credit
issued at the request of the Insurance Subsidiary which standby letter of credit
(and any application and reimbursement entered into in connection therewith)
may, at the request of Borrower, contain a waiver of reimbursement or setoff
rights against the Insurance Subsidiary by KeyBank National Association.
“Interest Adjustment Date” shall mean the last day of each Interest Period.
“Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period, as selected
by Borrower pursuant to the provisions hereof. The duration of each Interest
Period for any LIBOR Loan shall be one (1) month, two (2) months, three (3)
months, or six (6) months, in each case as Borrower may select upon notice, as
set forth in Section 2.2 hereof, provided that: (a) if Borrower fails to so
select the duration of any Interest Period, Borrower shall be deemed to have
converted such LIBOR Loan to a Base Rate Loan at the end of the then current
Interest Period; and (b) Borrower may not select any Interest Period for a LIBOR
Loan that ends after any date when principal is due on such LIBOR Loan.
“KeyBank” shall mean KeyBank National Association.
“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Authority, foreign or domestic.
“Letter of Credit” shall mean (a) any Insurance Subsidiary Letter of Credit, and
(b) any other standby letter of credit that shall be issued by the Fronting Bank
for the benefit of Borrower or a Guarantor of Payment, in each case including
amendments thereto, if any, and, unless otherwise agreed to by the Fronting
Bank, having an expiration date no later than thirty (30) days prior to the last
day of the Commitment Period; provided, however, that if the Fronting Bank has
agreed that

14

--------------------------------------------------------------------------------

Table of Contents



a Letter of Credit may have an expiration date after the last day of the
Commitment Period, then within thirty (30) days prior to the last day of the
Commitment Period, such Letter of Credit shall be Cash Collateralized in a
manner and in an amount acceptable to the Fronting Bank.
“Letter of Credit Commitment” shall mean the commitment of the Fronting Bank, on
behalf of the Banks, to issue Letters of Credit in an aggregate outstanding face
amount of up to One Hundred Million Dollars ($100,000,000), during the
Commitment Period, on the terms and conditions set forth in Section 2.1C hereof;
provided, however, that at no time shall the outstanding face amount of
Insurance Subsidiary Letters of Credit exceed Ten Million Dollars ($10,000,000).
“Letter of Credit Exposure” shall mean the sum of (a) the aggregate undrawn face
amount of all issued and outstanding Letters of Credit, and (b) the aggregate of
the draws made on Letters of Credit that have not been reimbursed by Borrower or
converted to a Revolving Loan pursuant to Section 2.1C hereof.
“Letter of Credit Fee” shall have the meaning provided in Section 2.1C hereof.
“Leverage Ratio” shall mean, at any time, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Funded Indebtedness at such time to
(b) Consolidated EBITDA for the most recently completed four (4) fiscal
quarters.
“LIBOR Loan” shall mean a Loan described in Section 2.1 hereof on which Borrower
shall pay interest at a rate based upon the LIBOR Rate. Unless the context
requires otherwise, LIBOR Loan shall include Daily LIBOR Loan.
“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan,
the quotient (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of: (a) the per annum rate of interest, determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such LIBOR Loan, as provided by Telerate Service, Bloomberg’s or Reuters (or
any other similar company or service that provides rate quotations comparable to
those currently provided by such companies) as the rate in the London interbank
market for dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, divided by (b) a number equal to 1.00 minus
the Eurocurrency Reserve Percentage. In the event that such rate quotation is
not available for any reason, then the rate (for purposes of clause (a) hereof)
shall be the rate, determined by Agent as of approximately 11:00 A.M. (London
time) two (2) Business Days prior to the beginning of such Interest Period
pertaining to such LIBOR Loan, to be the average (rounded upwards, if necessary,
to the nearest one sixteenth of one percent (1/16th of 1%)) of the per annum
rates at which dollar deposits in immediately available funds in an amount
comparable to such LIBOR Loan and with a maturity comparable to such Interest
Period are offered to the prime banks by leading banks in the London interbank
market. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Percentage.

15

--------------------------------------------------------------------------------

Table of Contents



“Lien” shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale or other title
retention agreement and any capitalized leases with respect to any property
(real or personal) or asset.
“Loan” or “Loans” shall mean any Revolving Loan or Swing Line Loan made to
Borrower by the Banks in accordance with Section 2.1 hereof.
“Loan Documents” shall mean this Agreement, each of the Notes, each of the
Guaranties of Payment, all documentation relating to each Letter of Credit and
any other documents relating to any of the foregoing, as any of the foregoing
may from time to time be amended, restated or otherwise modified or replaced.
“Master Note Purchase Agreement” shall mean that certain Master Note Purchase
Agreement, dated as of July 22, 2010, by and among Borrower and the purchasers
party thereto, pursuant to which Borrower issued and sold Thirty Million Dollars
($30,000,000) in aggregate principal amount of its 5.09% Senior Notes, Series A,
due July 22, 2020, as the same may from time to time be amended, restated or
otherwise modified.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower or any Guarantor of Payment, or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights and remedies
of Agent or the Banks hereunder or thereunder.
“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company in excess of the
aggregate amount of $5,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.
“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.
“Non-Defaulting Bank” shall mean, at any time, each Bank that is not a
Defaulting Bank at such time.
“Non-Increasing Lender” shall have the meaning provided in Section 2.5(d)
hereof.
“Note” shall mean any Revolving Credit Note, Swing Line Note, or any other note
delivered pursuant to this Agreement.
“Notice of Loan” shall mean a Notice of Loan in the form of the attached
Exhibit C.
“Notice of Swing Line Loan Refunding” shall have the meaning provided in Section
2.1B(a).

16

--------------------------------------------------------------------------------

Table of Contents



“Obligations” shall mean, collectively, (a) the Debt, (b) the Banking Services
Obligations, (c) the Related Expenses, and (d) all Hedging Obligations;
provided, however, that Obligations shall not include any Excluded Swap
Obligations.
“Obligor” shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Debt and includes, without limitation, any
Guarantor, and (b) any signatory to a Related Writing.
“Old Republic” shall mean Old Republic Insurance Company.
“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced by any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.9).
“Parent Guaranty of Payment” shall mean an Amended and Restated Guaranty of
Payment of Debt, in form and substance satisfactory to Agent and the Banks,
executed and delivered by Borrower on the date hereof pursuant to which Borrower
shall guaranty the payment in full of all of the obligations of the Insurance
Subsidiary with respect to each Letter of Credit issued for its account or at
their request.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.
“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).
“Permitted Receivables Facility” shall mean (i) any customary “factoring”
program which involves the transfer or sale without recourse (other than
customary limited recourse) of accounts receivable and related assets and rights
and (ii) any other customary program for financing based solely on the grant of
security interests on accounts receivable (and the proceeds thereof and related
agreements and security customary for accounts receivable financings) of
Borrower and its Subsidiaries and which involves the transfer, contribution or
sale without recourse (other than customary limited recourse) of such accounts
receivable to a Receivables Subsidiary and transfers,

17

--------------------------------------------------------------------------------

Table of Contents



pledges or sales of interests in such accounts receivable to the parties
providing such financing, so long as (a) no portion of the Indebtedness or any
other obligation (contingent or otherwise) under such Permitted Receivables
Facility shall be guaranteed by any Company, (b) there shall be no recourse or
obligation to any Company (other than the Receivables Subsidiary) whatsoever
other than pursuant to representations, warranties, covenants and indemnities
entered into in the ordinary course of business in connection with such
Receivables Subsidiary that in the reasonable opinion of Agent are customary for
securitization transactions (including performance guarantees by Borrower of any
of its Subsidiaries), and (c) no Company (other than the Receivables Subsidiary)
shall have provided, either directly or indirectly, any other credit support of
any kind in connection with such Permitted Receivables Facility, other than as
set forth in subpart (b) of this definition.
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.
“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Agent for commercial or
other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
“Qualified ECP Guarantor” shall mean, in respect of any Obligations with respect
to a Designated Hedge Agreement, each Guarantor of Payment that has total assets
exceeding $10,000,000 at the time the relevant guarantee becomes effective with
respect to such Obligations or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivables Related Assets” means, collectively, any indebtedness and other
obligations owed to the Company or any of its Subsidiaries by, or any right of
the Company or any of its Subsidiaries to payment from or on behalf of, the
Person obligated with respect to such indebtedness or other obligations, arising
in connection with the sale of goods or the rendering of services by the Company
or any of its Subsidiaries (in each case, an “Account Receivable”) that is
subject to the Permitted Receivables Facility, and the following to the extent
that they are proceeds of or relate to the Accounts Receivable that are subject
to the Permitted Receivables Facility: (A) accounts, (B) instruments, (C)
chattel paper, (D) general intangibles, (E) the merchandise or goods (including
returned goods), the sale or lease of which gave rise to such Accounts
Receivable, and the insurance proceeds thereof, (F) contractual rights
(including any agreement, lease, invoice or other writing), guaranties,
insurance, claims and indemnities, (G) books and records, (H) all documentation
of title evidencing the shipment or storage of any goods (including returned
goods), (I) guaranties and collections of such Accounts Receivable, (J) any
security interest or liens and property thereto from time to time purporting to
secure payment of such Accounts Receivable, (K) lock-box accounts and amounts on
deposit therein, (L) monies due or to become due, and (M) all proceeds and
products of and all amounts received or receivable under any of the foregoing.

18

--------------------------------------------------------------------------------

Table of Contents



“Receivables Subsidiary” shall mean a wholly-owned Subsidiary of Borrower that
has been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring and selling or transferring or granting security interests in accounts
receivable and related assets under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.
“Recipient” shall mean (a) Agent, (b) any Bank and (c) any Fronting Bank, as
applicable.
“Related Expenses” shall mean any and all costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
reasonable attorneys’ fees, legal expenses, judgments, suits and disbursements)
incurred by, imposed upon, or asserted against, Agent or any Bank in any attempt
by Agent (a) to obtain payment, performance or observance of any and all of the
Debt, or (b) incidental or related to (a) above, including, without limitation,
interest thereupon from the date incurred, imposed or asserted until paid at the
Default Rate.
“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report, certificate or other writing furnished by
Borrower, any Subsidiary or any Obligor, or any of their respective officers, to
the Banks and/or Agent pursuant to or otherwise in connection with this
Agreement.
“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.
“Required Banks” shall mean the holders of more than sixty-six and two-thirds
percent (66⅔%) of the Total Commitment Amount, or, if there is any borrowing
hereunder, the holders of more than sixty-six percent and two-thirds percent
(66⅔%) of the aggregate amount outstanding under the Notes; provided, that, if
any Bank shall be a Defaulting Bank at such time, then there shall be excluded
from the determination of Required Banks, Obligations owing to such Defaulting
Bank and such Defaulting Bank’s Commitments.
“Restatement Date” shall mean November 21, 2006.
“Revolving Credit Commitment” shall mean the obligation hereunder of each Bank,
during the Commitment Period, to participate in the making of Revolving Loans,
Swing Line Loans and the issuance of Letters of Credit, up to the aggregate
amount set forth opposite such Bank’s name under the columns headed “Revolving
Credit Commitment Amount” and “Swing Line Commitment Amount,” respectively, as
set forth on Schedule 1 hereof (or such other amount as shall be determined
pursuant to Section 2.5 hereof).
“Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the aggregate
principal amount of all Swing Line Loans outstanding and (c) the Letter of
Credit Exposure.

19

--------------------------------------------------------------------------------

Table of Contents



“Revolving Credit Note” shall mean any Revolving Credit Note executed and
delivered pursuant to Section 2.1A hereof.
“Revolving Loan” shall mean a Loan granted to Borrower by the Banks in
accordance with Section 2.1A hereof.
“SDN List” has the meaning provided in Section 6.19.
“SEC” shall mean the United States Securities and Exchange Commission.
“Senior Note Purchase Agreements” shall mean (i) the Master Note Purchase
Agreement and (ii) one additional note purchase agreement, by and among Borrower
and the purchasers party thereto, pursuant to which Borrower issues and sells
not greater than Thirty Million Dollars ($30,000,000) in aggregate principal
amount of senior unsecured notes; provided that each such additional note
purchase agreement is in form and substance reasonably acceptable to Agent;
provided further that the aggregate amount of the Master Note Purchase Agreement
when combined with any other note purchase agreement entered into in accordance
with clause (ii) above, shall not at any point exceed Sixty Million Dollars
($60,000,000).
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.
“Subordinated”, as applied to Indebtedness, shall mean that the Indebtedness has
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Agent and the Required Banks) in favor of
the prior payment in full of the Debt.
“Subsidiary” of Borrower or any of its Subsidiaries shall mean (a) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Borrower or by one or more other subsidiaries of Borrower or by
Borrower and one or more subsidiaries of Borrower, (b) a partnership or limited
liability company of which Borrower, one or more other subsidiaries of Borrower
or Borrower and one or more subsidiaries of Borrower, directly or indirectly, is
a general partner or managing member, as the case may be, or otherwise has the
power to direct the policies, management and affairs thereof, or (c) any other
Person (other than a corporation) in which Borrower, one or more other
subsidiaries of Borrower or Borrower and one or more subsidiaries of Borrower,
directly or indirectly, has at least a majority ownership interest or the power
to direct the policies, management and affairs thereof.
“Swap Obligation” shall mean, with respect to Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swing Line Commitment” shall mean $15,000,000.
“Swing Line Facility” shall mean the credit facility established under Section
2.1B pursuant to the Swing Line Commitment of the Swing Line Lender.
“Swing Line Lender” shall mean KeyBank National Association.

20

--------------------------------------------------------------------------------

Table of Contents



“Swing Line Loan” shall mean any loan made by the Swing Line Lender under the
Swing Line Facility pursuant to Section 2.1B.
“Swing Line Loan Maturity Date” shall mean, with respect to any Swing Line Loan,
the earlier of (i) the last day of the period for such Swing Line Loan as
established by the Swing Line Lender and agreed to by Borrower, which shall be
less than fifteen (15) days, and (ii) the expiration of the Commitment Period.
“Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit B hereto.
“Swing Line Loan Participation Amount” has the meaning provided in Section 2.1B.
“Swing Line Loan Participation” has the meaning provided in Section 2.1B.
“Synthetic Lease” shall mean any lease entered into by any Company that is
treated as a lease for accounting purposes but that is intended by the parties
to be treated as a financing transaction for income tax, property law and/or
bankruptcy purposes, and in respect of which transaction any Synthetic Lease
Indebtedness is issued or incurred.
“Synthetic Lease Indebtedness” shall mean the aggregate principal amount of (and
capitalized interest on) all Indebtedness incurred or issued in connection with
any Synthetic Lease that is secured, supported or serviced, directly or
indirectly, by any payments made by any Company.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Capitalization” shall mean the sum of (a) Funded Indebtedness plus
(b) Consolidated Net Worth.
“Total Commitment Amount” shall mean, at any time, the Total Revolving
Commitment Amount.
“Total Revolving Commitment Amount” shall mean the principal amount of One
Hundred Seventy-Five Million Dollars ($175,000,000), or such other amount as
shall be determined pursuant to Section 2.5 hereof.
“Unaffiliated Equity Offering” shall mean any public or private equity offering
by a Company to any Person, other than (a) an individual who is an employee of a
Company or related to an individual who is an employee of such Company, or
(b) any Person that is a shareholder of such Company on the Effective Date.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.2.

21

--------------------------------------------------------------------------------

Table of Contents



“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).
“Withholding Agent” shall mean any Credit Party and Agent.
Any accounting term not specifically defined in this Article I shall have the
meaning ascribed thereto by GAAP.
The foregoing definitions shall be applicable to the singular and plurals of the
foregoing defined terms.
SECTION 1.2    ACCOUNTING PRINCIPLES. Should any change in U.S. generally
accepted principles from those used in the preparation of the audited
consolidated financial statements of Borrower referred to in Section 5.3(b)
occur by reason of any change in the rules, regulations, regulations,
pronouncements, opinion or other requirements of the Financial Accounting
Standards Board (FASB) (or any successor thereto or agency with similar
function), or if Borrower adopts the International Financial Reporting
Standards, and such change in accounting principles and/or adoption of such
standards results in a change in the method or results of calculation of
financial covenants and/or defined terms contained in this Agreement, then at
the option of the Required Banks or Borrower, the parties will enter into good
faith negotiations to amend such financial covenants and/or defined terms in
such manner as the parties shall agree, each acting reasonably, in order to
reflect fairly such changes and/or adoption so that the criteria for evaluating
the financial condition of Borrower shall be the same in commercial effect
after, as well as before, such changes and/or adoption are made (in which case
the method and calculation of financial covenants and/or defined terms related
thereto hereunder shall be determined in the manner so agreed); provided that,
until so amended, such calculations shall continue to be computed in accordance
with GAAP prior to such change therein or adoption.
SECTION 1.3    EFFECT OF AMENDMENT AND RESTATEMENT; NO NOVATION. Upon the
effectiveness of this Agreement, the A&R Credit Agreement shall be amended and
restated in its entirety by this Agreement. The obligations of Borrower and each
Obligor to repay the Debt (the “Existing Obligations”) shall continue in full
force and effect, and the effectiveness of this Agreement shall not constitute a
novation or repayment of the Existing Obligations. Borrower hereby reaffirms its
obligations, liabilities and the validity of all covenants by it contained in
any

22

--------------------------------------------------------------------------------

Table of Contents



and all Loan Documents, as amended, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered prior to the Effective Date.
Any and all references in any Loan Documents to the A&R Credit Agreement shall
be deemed to be amended to refer to this Agreement. Without limiting the
foregoing, upon the effectiveness hereof: Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Bank’s credit
and loan exposure under the A&R Credit Agreement as are necessary in order that
the Existing Obligations due and payable to a Bank hereunder reflect such Bank’s
ratable share of the aggregate of all such Existing Obligations on the Effective
Date. Except as expressly modified herein, all of the terms and provisions of
the (y) Original Loan Agreement shall continue to apply for the periods prior to
the Restatement Date and (z) the A&R Credit Agreement shall continue to apply
for the periods prior to the Effective Date, in each case, including any
determinations of payment dates, interest rates, compliance with covenants and
other obligations, accuracy of representations and warranties, Events of Default
or any amount payable to Agent or Banks. As to all periods occurring on or after
the Effective Date, all of the covenants in the Original Loan Agreement and the
A&R Credit Agreement shall be of no further force and effect (with respect to
such periods), it being understood that all obligations of Borrower under the
Original Loan Agreement and the A&R Credit Agreement shall be governed by this
Agreement from and after the Effective Date.
ARTICLE II.

AMOUNT AND TERMS OF CREDIT
SECTION 2.1    AMOUNT AND NATURE OF CREDIT. Subject to the terms and conditions
of this Agreement, each Bank will participate to the extent hereinafter provided
in making Loans to Borrower, and issuing Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement be in
excess of the Total Commitment Amount.
Each Bank, for itself and not one for any other, agrees to participate in Loans
made and Letters of Credit issued hereunder during the Commitment Period on such
basis that (a) immediately after the completion of any borrowing of Revolving
Loans by Borrower or issuance of a Letter of Credit hereunder, the aggregate
principal amount then outstanding on the Revolving Credit Notes issued to such
Bank, when combined with such Bank’s pro rata share of the Letter of Credit
Exposure, shall not be in excess of the Revolving Credit Commitment for such
Bank, and (b) such aggregate principal amount outstanding on the Revolving
Credit Notes issued to such Bank shall represent that percentage of the
aggregate principal amount then outstanding on all Revolving Credit Notes
(including the Revolving Credit Notes held by such Bank) that is such Bank’s
Commitment Percentage.
Each borrowing from the Banks hereunder shall be made pro rata according to the
Banks’ respective Commitment Percentages. The Loans may be made as Revolving
Loans or Swing Line Loans, and Letters of Credit may be issued, as follows:

23

--------------------------------------------------------------------------------

Table of Contents



A.    Revolving Loans.
Subject to the terms and conditions of this Agreement, during the Commitment
Period, the Banks shall make a Revolving Loan or Revolving Loans to Borrower in
such amount or amounts as Borrower may from time to time request, but not
exceeding in aggregate principal amount at any time outstanding hereunder the
Total Revolving Commitment Amount, when such Revolving Loans are combined with
the Letter of Credit Exposure. Borrower shall have the option, subject to the
terms and conditions set forth herein, to borrow Revolving Loans, maturing on
the last day of the Commitment Period, by means of any combination of (a) Base
Rate Loans or (b) LIBOR Loans.
Borrower shall pay interest on the unpaid principal amount of Base Rate Loans
outstanding from time to time from the date thereof until paid at the Base Rate
from time to time in effect. Interest on such Base Rate Loans shall be payable,
commencing June 30, 2013, and on the last day of each succeeding March, June,
September and December thereafter and at the maturity thereof.
Borrower shall pay interest on the unpaid principal amount of each LIBOR Loan
outstanding from time to time, from the date thereof until paid, at the Derived
LIBOR Rate, fixed in advance for each Interest Period (but subject to changes in
the Applicable LIBOR Margin) as herein provided for each such Interest Period.
Interest on such LIBOR Loans shall be payable on each Interest Adjustment Date
with respect to an Interest Period (provided that if an Interest Period exceeds
three (3) months, the interest must be paid every three (3) months, commencing
three (3) months from the beginning of such Interest Period).
At the request of Borrower to Agent, subject to the notice and other provisions
of Section 2.2 hereof, the Banks shall convert Base Rate Loans to LIBOR Loans at
any time and shall convert LIBOR Loans to Base Rate Loans on any Interest
Adjustment Date.
The obligation of Borrower to repay the Base Rate Loans and LIBOR Loans that are
Revolving Loans made by each Bank and to pay interest thereon shall be evidenced
by a Revolving Credit Note of Borrower in the form of Exhibit A hereto, payable
to the order of such Bank in the principal amount of its Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made hereunder by such Bank. Subject to the provisions of this Agreement,
Borrower shall be entitled under this Section 2.1A to borrow Revolving Loans,
repay the same in whole or in part and re-borrow hereunder at any time and from
time to time during the Commitment Period.
B.    Swing Line Loans.
Subject to the terms and conditions of this Agreement, during the Commitment
Period, the Swing Line Lender shall make a Swing Line Loan to Borrower in such
amount or amounts as Borrower may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Swing Line
Commitment. Swing Line Loans: (i) shall be payable on the Swing Line Loan
Maturity Date applicable to each such Swing Line Loan; (ii) shall be made only
in U.S. Dollars; (iii) may be repaid or prepaid and reborrowed in accordance
with the provisions hereof; (iv) may only be made if after giving effect thereto
(A) the aggregate principal amount of Swing Line Loans outstanding does not
exceed the Swing Line Commitment, and (B) the Credit

24

--------------------------------------------------------------------------------

Table of Contents



Exposure plus the principal amount of Swing Line Loans would not exceed the
Total Commitment Amount; (v) shall not be made if, after giving effect thereto,
Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to Section 2.8 hereof; (vi) shall not be made if the proceeds
thereof would be used to repay, in whole or in part, any outstanding Swing Line
Loan and (vii) at no time shall there be more than one (1) borrowing of Swing
Line Loans outstanding hereunder. Borrower shall have the option, subject to the
terms and conditions set forth herein, to borrow Swing Line Loans, maturing on
the applicable Swing Line Loan Maturity Date, by means of Daily LIBOR Rate
Loans.
Borrower shall pay interest on the unpaid principal amount of each Daily LIBOR
Loan outstanding from time to time, from the date thereof until paid, at the
Daily LIBOR Rate. Interest on such Daily LIBOR Loans shall be payable on the
applicable Swing Line Loan Maturity Date.
1.    Swing Line Loan Refunding. The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Line Loans owing to it be
refunded by delivering a notice to such effect to the Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Line Loan Refunding”).
Promptly upon receipt of a Notice of Swing Line Loan Refunding, the Agent shall
give notice of the contents thereof to the Banks with Commitments and, unless an
Event of Default specified in Section 7.11 in respect of Borrower has occurred,
to Borrower. Each such Notice of Swing Line Loan Refunding shall be deemed to
constitute delivery by Borrower under such Swing Line Loan of a Notice of Loan
requesting Revolving Loans consisting of Daily LIBOR Loans in the amount of the
Swing Line Loan to which it relates. Each Bank with a Revolving Credit
Commitment (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 2.2 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (c) below) to make a Revolving Loan to Borrower in the
amount of such Bank’s Commitment Percentage of the aggregate amount of the Swing
Line Loans to which such Notice of Swing Line Loan Refunding relates. Each such
Bank shall make the amount of such Revolving Loan available to the Agent by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.2 with respect to Revolving Loans not later than 3:00 P.M. (Cleveland,
Ohio time), if such notice is received by such Bank prior to 11:00 A.M.
(Cleveland, Ohio time), or not later than 2:00 P.M. (Cleveland, Ohio time) on
the next Business Day, if such notice is received by such Bank after such time.
The proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Line Loans to which such Notice of Swing Line Loan Refunding relates.
2.    Swing Line Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Line Loan Refunding, any of the events specified in Section 7.11 shall have
occurred in respect of Borrower or one or more of the Banks with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Bank (other than the Swing Line
Lender), or each Bank (other than such Swing Line Lender) so prohibited, as the
case may be, shall, on the date such Revolving Loan would have been made by it
(the “Purchase Date”), purchase an undivided participating interest (a “Swing
Line Loan Participation”) in the outstanding Swing Line Loans to which such
Notice of Swing Line Loan Refunding relates, in an amount (the “Swing Line Loan
Participation Amount”) equal to such Bank’s Commitment Percentage of such
outstanding

25

--------------------------------------------------------------------------------

Table of Contents



Swing Line Loans. On the Purchase Date, each such Bank or each such Bank so
prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Bank’s Swing Line Loan Participation Amount,
and promptly upon receipt thereof the Swing Line Lender shall, if requested by
such other Bank, deliver to such Bank a participation certificate, dated the
date of the Swing Line Lender’s receipt of the funds from, and evidencing such
Bank’s Swing Line Loan Participation in, such Swing Line Loans and its Swing
Line Loan Participation Amount in respect thereof. If any amount required to be
paid by a Bank to the Swing Line Lender pursuant to the above provisions in
respect of any Swing Line Loan Participation is not paid on the date such
payment is due, such Bank shall pay to the Swing Line Lender on demand interest
on the amount not so paid at the overnight Federal Funds Effective Rate from the
due date until such amount is paid in full. Whenever, at any time after the
Swing Line Lender has received from any other Bank such Bank’s Swing Line Loan
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of Borrower on account of the related Swing Line Loans, the Swing Line
Lender will promptly distribute to such Bank its ratable share of such amount
based on its Commitment Percentage of such amount on such date on account of its
Swing Line Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Bank will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.
3.    Obligations Unconditional. Each Bank’s obligation to make Revolving Loans
pursuant to Section 2.1B and/or to purchase Swing Line Loan Participations in
connection with a Notice of Swing Line Loan Refunding shall be subject to the
conditions that (i) such Bank shall have received a Notice of Swing Line Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Line Loans that are the subject of such Notice of Swing Line Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Bank that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Line Loan Refunding,
and shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such Bank
may have against any other Bank, Borrower, any Guarantor, or any other Person,
or Borrower or Guarantor may have against any Bank or other Person, as the case
may be, for any reason whatsoever; (B) the occurrence or continuance of a
Default or Event of Default; (C) any event or circumstance involving a Material
Adverse Effect; (D) any breach of any Loan Document by any party thereto; or (E)
any other circumstance, happening or event, whether or not similar to any of the
foregoing.
Upon the request of any Bank, the obligation of Borrower to repay the Swing Line
Loan made by such Bank and to pay interest thereon shall be evidenced by a Swing
Line Loan Note of Borrower in the form of Exhibit B hereto, payable to the order
of the Swing Line Lender in the principal amount of its Swing Line Participation
Amount, or, if less, the aggregate unpaid principal amount of Swing Line Loans
made hereunder by the Swing Line Lender. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.1B to borrow funds,
repay the same in whole or in part and re-borrow hereunder at any time and from
time to time during the Commitment Period.

26

--------------------------------------------------------------------------------

Table of Contents



C.    Letters of Credit.
Subject to the terms and conditions of this Agreement, during the Commitment
Period, the Fronting Bank, in its own name, but only as agent for the Banks,
shall issue such Letters of Credit for the account of Borrower, any Guarantor of
Payment or the Insurance Subsidiary as Borrower may from time to time request.
Borrower shall not request any Letter of Credit (and the Fronting Bank shall not
be obligated to issue any Letter of Credit) if, after giving effect thereto, (a)
the Letter of Credit Exposure would exceed the Letter of Credit Commitment or
(b) the Revolving Credit Exposure would exceed the Total Commitment Amount. The
issuance of each Letter of Credit shall confer upon each Bank the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Bank’s Commitment Percentage.
Each request for a Letter of Credit shall be delivered to Agent not later than
11:00 A.M. (Cleveland, Ohio time) three (3) Business Days prior to the day upon
which the Letter of Credit is to be issued. Each such request shall be in a form
acceptable to Agent (and the Fronting Bank if the Fronting Bank is a Bank other
than Agent) and specify the face amount thereof, whether such Letter of Credit
is a commercial documentary or a standby Letter of Credit, the beneficiary, the
intended date of issuance, the expiry date thereof (which date shall not be
later than the last day of the Commitment Period, unless Borrower Cash
Collateralizes such Letters of Credit in a manner reasonably acceptable to
Agent), and the nature of the transaction to be supported thereby. Concurrently
with each such request, Borrower, any Guarantor of Payment for whose benefit the
Letter of Credit is to be issued, or the Insurance Subsidiary, as appropriate,
shall execute and deliver to the Fronting Bank an appropriate application and
agreement, being in the standard form of the Fronting Bank for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
Agent. Agent shall give each Bank notice of each such request for a Letter of
Credit.
In respect of each Letter of Credit and the drafts thereunder, if any, whether
issued for the account of Borrower, a Guarantor of Payment or the Insurance
Subsidiary, Borrower agrees (a) to pay to Agent, for the pro rata benefit of the
Banks, a non-refundable commission based upon the face amount of the Letter of
Credit, which shall be paid quarterly in arrears at a rate per annum equal to
the Applicable LIBOR Margin (in effect on the date such Letter of Credit is
issued or renewed) times the face amount of such Letter of Credit during such
fiscal quarter (the “Letter of Credit Fee”); (b) to pay to Agent, for its own
account as issuing bank, a fronting fee based upon the face amount of the Letter
of Credit, which shall be paid quarterly in arrears, at a rate per annum equal
to ten (10) basis points times the face amount of such Letter of Credit; and
(c) to pay to the Fronting Bank, for its sole account, such other issuance,
amendment, negotiation, draw, acceptance, telex, courier, postage and similar
transactional fees as are generally charged by the Fronting Bank under its fee
schedule as in effect from time to time.
Whenever a Letter of Credit is drawn, Borrower shall immediately reimburse the
Fronting Bank for the amount drawn. In the event that the amount drawn is not
reimbursed by Borrower within one (1) Business Day of the drawing of such Letter
of Credit, at the sole option of Agent (and the Fronting Bank, if the Fronting
Bank is a Bank other than Agent), Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Section 2.1A, in the amount drawn.
Such Revolving Loan shall be evidenced by the Revolving Credit Notes. Each Bank
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each

27

--------------------------------------------------------------------------------

Table of Contents



Bank acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.1A when required by this Section 2.1C is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Bank, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Bank’s Revolving Credit Commitment shall have been reduced
or terminated. Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this paragraph to reimburse, in full, the
Fronting Bank for the amount drawn on such Letter of Credit. Each such Revolving
Loan shall be deemed to be a Base Rate Loan unless otherwise requested by and
available to Borrower hereunder. Each Bank is hereby authorized to record on its
records relating to its Revolving Credit Note such Bank’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.
If, for any reason, Agent (or the Fronting Bank if the Fronting Bank is a Bank
other than Agent) is unable to or, in the opinion of Agent, it is impracticable
to, convert any Letter of Credit to a Revolving Loan pursuant to the preceding
paragraph, Agent (or the Fronting Bank if the Fronting Bank is a Bank other than
Agent) shall have the right to request that each Bank purchase a participation
in the amount due with respect to such Letter of Credit, and Agent shall
promptly notify each Bank thereof (by facsimile or telephone, confirmed in
writing). Upon such notice, but without further action, Agent (or the Fronting
Bank if the Fronting Bank is a Bank other than Agent) hereby agrees to grant to
each Bank, and each Bank hereby agrees to acquire from Agent (or the Fronting
Bank if the Fronting Bank is a Bank other than Agent), an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Bank’s Commitment Percentage of the aggregate
principal amount of the amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent (or the Fronting Bank if the Fronting Bank is a Bank other than Agent),
for its sole account, such Bank’s ratable share of the amount due with respect
to such Letter of Credit (determined in accordance with such Bank’s Commitment
Percentage). Each Bank acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by Borrowers pursuant to this Section 2.1C is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Bank’s Revolving Credit Commitment shall have been reduced
or terminated. Each Bank shall comply with its obligation under this Section
2.1C by wire transfer of immediately available funds, in the same manner as
provided in Section 2.2 with respect to Revolving Loans. Each Bank is hereby
authorized to record on its records such Bank’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.
SECTION 2.2    CONDITIONS TO LOANS AND LETTERS OF CREDIT. The obligation of the
Banks to make a Loan, convert a LIBOR Loan or Base Rate Loan or continue a LIBOR
Loan and of Agent to issue any Letter of Credit is conditioned, in the case of
each borrowing, conversion or continuation of a Loan or issuance of a Letter of
Credit hereunder, upon:
(a)    all conditions precedent as listed in Article IV hereof shall have been
satisfied;
(b)    with respect to Base Rate Loans, receipt by Agent of a Notice of Loan,
such notice to be received by 2:00 P.M. (Cleveland, Ohio time) on the proposed
date of borrowing or conversion, with respect to LIBOR Loans (other than Daily
LIBOR Loans), by 2:00 P.M. (Cleveland, Ohio time) three (3) Business Days prior
to the proposed date of borrowing, conversion or continuation and with respect
to Daily LIBOR Loans by 2:00 P.M. (Cleveland, Ohio time) on the proposed date of
borrowing. Agent shall notify each Bank of the date, amount and initial Interest
Period (if applicable) promptly upon the receipt of such notice, and, in any
event, by 2:00 P.M. (Cleveland, Ohio time) on the date such notice is received.
On the date such Loan is to be made, each Bank shall provide Agent, not later
than 3:00 P.M. (Cleveland, Ohio time), with the amount in federal or other
immediately available funds, required of it;
(c)    with respect to Letters of Credit, satisfaction of the notice provisions
set forth in Section 2.1C hereof;
(d)    Borrower’s request for (i) a Base Rate Loan shall be in an amount of not
less than One Hundred Thousand Dollars ($100,000), increased by increments of
Fifty Thousand Dollars ($50,000), (ii) a LIBOR Loan shall be in an amount of not
less than One Million Dollars ($1,000,000), increased by increments of One
Million Dollars ($1,000,000) and (iii) a Swing Line Loan shall be in an amount
of not less than One Hundred Thousand Dollars ($100,000);
(e)    the fact that no Default or Event of Default shall then exist or
immediately after the making, conversion or continuation of the Loan or issuance
of the Letter of Credit would exist; and
(f)    the fact that each of the representations and warranties contained in
Article VI hereof shall be true and correct with the same force and effect as if
made on and as of the date of the making, conversion, or continuation of such
Loan, or the issuance of the Letter of Credit, except to the extent that any
thereof expressly relate to an earlier date.
At no time shall Borrower request that LIBOR Loans be outstanding for more than
ten (10) different Interest Periods at any time.
Each request by Borrower for the making of a Loan, conversion of a LIBOR Loan or
Base Rate Loan or continuation of a LIBOR Loan, or for the issuance of a Letter
of Credit hereunder shall be deemed to be a representation and warranty by
Borrower as of the date of such request as to the facts specified in (e) and (f)
above.
Each request for a LIBOR Loan shall be irrevocable and binding on Borrower and
Borrower shall indemnify Agent and the Banks against any loss or expense
incurred by Agent or the Banks as a result of any failure by Borrower to
consummate such transaction including, without limitation, any loss (including
loss of anticipated profits) or expense incurred by reason of liquidation or
re-employment of deposits or other funds acquired by the Banks to fund such
LIBOR Loan. A certificate as to the amount of such loss or expense submitted by
the Banks to Borrower shall be conclusive and binding for all purposes, absent
manifest error.

28

--------------------------------------------------------------------------------

Table of Contents



SECTION 2.3    PAYMENT ON NOTES, ETC. All payments of principal, interest and
commitment and other fees shall be made to Agent in immediately available funds
for the account of the Banks. Agent, within one (1) Business Day, shall
distribute to each Bank its ratable share of the amount of principal, interest,
and commitment and other fees received by it for the account of such Bank. Each
Bank shall record (a) any principal, interest or other payment, and (b) the
principal amount of the Base Rate Loans and LIBOR Loans and all prepayments
thereof and the applicable dates with respect thereto, by such method as such
Bank may generally employ; provided, however, that failure to make any such
entry shall in no way detract from Borrower’s obligations under each Note. The
aggregate unpaid amount of Loans set forth on the records of Agent shall be
rebuttably presumptive evidence of the principal and interest owing and unpaid
on each Note. Whenever any payment to be made hereunder, including, without
limitation, any payment to be made on any Note, shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any LIBOR Loan, if the next succeeding Business
Day falls in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.
SECTION 2.4    PREPAYMENT. Borrower shall have the right at any time or from
time to time to prepay, on a pro rata basis for all of the Banks, all or any
part of the principal amount of the Notes then outstanding, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment. Borrower shall give Agent notice of prepayment of any Base Rate Loan
by not later than 2:00 P.M. (Cleveland, Ohio time) on the Business Day such
prepayment is to be made and notice of the prepayment of any LIBOR Loan (other
than any Swing Line Loan) not later than 2:00 P.M. (Cleveland, Ohio time) three
(3) Business Days before the Business Day on which such prepayment is to be
made. Prepayments of Base Rate Loans shall be without any premium or penalty,
other than any prepayment fees, penalties or other charges that may be contained
in any Hedge Agreement.
In any case of prepayment of a LIBOR Loan (other than a Swing Line Loan),
Borrower agrees that if the reinvestment rate, as quoted by the money desk of
Agent (“Reinvestment Rate”), shall be lower than the LIBOR Rate applicable to
the LIBOR Loan that is intended to be prepaid (hereinafter, “Last LIBOR”), then
Borrower shall, upon written notice by Agent, promptly pay to Agent, for the
benefit of the Banks, in immediately available funds, a prepayment fee equal to
the product of (a) a rate (the “Prepayment Rate”) that shall be equal to the
difference between the Last LIBOR and the Reinvestment Rate, times (b) the
principal amount of the LIBOR Loan that is to be prepaid, times (c) (i) the
number of days remaining in the Interest Period of the LIBOR Loan that is to be
prepaid divided by (ii) three hundred sixty (360). In addition, Borrower shall
immediately pay directly to Agent, for the account of the Banks, the amount of
any additional costs or expenses (including, without limitation, cost of telex,
wires, or cables) incurred by Agent or the Banks in connection with the
prepayment, upon Borrower’s receipt of a written statement from Agent. Each
prepayment of a LIBOR Loan (other than a Swing Line Loan) shall be in the
aggregate principal sum of not less than One Million Dollars ($1,000,000),
except in the case of a mandatory prepayment pursuant to Section 2.7 or Article
III hereof.



29

--------------------------------------------------------------------------------

Table of Contents



SECTION 2.5    COMMITMENT AND OTHER FEES; REDUCTION OF COMMITMENT.
(a)    Borrower shall pay to Agent, for the ratable account of the Banks, as a
consideration for the Revolving Credit Commitment, a commitment fee from the
date hereof to and including the last day of the Commitment Period, payable
quarterly, equal to (a) the Applicable Commitment Fee Rate in effect on the
payment date, times (b) (i) the Total Revolving Commitment Amount minus (ii) the
average daily Revolving Credit Exposure (other than outstanding Swing Line
Loans) during such quarter. The commitment fee shall be payable in arrears, on
December 31, 2013 and on the last day of each succeeding March, June, September
and December thereafter, and on the last day of the Commitment Period.
(b)    Borrower shall pay to Agent, for its sole benefit, the agent fees agreed
to by Agent and Borrower from time to time.
(c)    Borrower may at any time or from time to time permanently reduce in whole
or ratably (for all of the Banks) in part the Revolving Credit Commitments of
the Banks hereunder to an amount not less than the then existing Revolving
Credit Exposure, by giving notice to Agent not fewer than three (3) Business
Days in advance of the proposed date of such reduction, provided that any such
partial reduction shall be in an aggregate amount for all of the Banks of not
less than Five Million Dollars ($5,000,000), increased by increments of One
Million Dollars ($1,000,000). Agent shall promptly notify each Bank of the date
of each such reduction and such Bank’s proportionate share thereof. After each
such reduction, the commitment fees payable hereunder shall be calculated upon
the Total Revolving Commitment Amount as so reduced. If Borrower reduces in
whole the Total Revolving Commitment Amount of the Banks, on the effective date
of such reduction (Borrower having prepaid in full the unpaid principal balance,
if any, of the Revolving Credit Notes, together with all interest and commitment
and other fees accrued and unpaid, and provided that no issued and outstanding
Letters of Credit shall exist), all of the Revolving Credit Notes shall be
delivered to Agent marked “Canceled” and Agent shall redeliver such Revolving
Credit Notes to Borrower. Any partial reduction in the Commitment shall be
effective during the remainder of the Commitment Period.
(d)    At any time after the Effective Date and prior to the last day of the
Commitment Period, Borrower may, by written notice to Agent, request that the
Total Revolving Commitment Amount be increased up to the maximum principal
amount of Two Hundred Ten Million Dollars ($210,000,000), so long as no Default
or Event of Default has occurred and is continuing at the time of such request
and on the date of and after giving effect to any such increase. Upon receipt of
any such request, Agent shall deliver a copy of such request to each Bank.
Borrower shall set forth in such request the amount of the requested increase in
the Total Revolving Commitment Amount and the date on which such increase is
requested to become effective (which shall be not less than (ten) 10 Business
Days nor more than sixty (60) days after the date of such request and that, in
any event, must be at least ninety (90) days prior to the last day of the
Commitment Period), and shall offer each Bank the opportunity to increase its
Revolving Credit Commitment by its Commitment Percentage of the proposed
increased amount. Each Bank shall, by notice to Borrower and Agent given not
more than ten (10) Business Days after the date of Agent’s notice, either agree
to increase its Revolving Credit Commitment by all or a portion of the offered
amount (each such Bank so agreeing being an “Increasing Lender”) or decline to
increase its Revolving Credit Commitment (and any such Bank that does not
deliver such a notice within such period of ten (10) Business Days shall be
deemed to have declined to increase its Revolving Credit Commitment and each
Bank so declining or being deemed to have declined being a “Non-Increasing
Lender”). If, on the tenth (10th) Business Day after Agent shall have delivered
notice as set forth above, the Increasing Lenders shall have agreed pursuant to
the preceding sentence to increase their Revolving Credit Commitments by an
aggregate amount less than the increase in the Total Commitment Amount requested
by Borrower, Borrower may arrange for one or more Persons that are acceptable to
Agent (each such Person so agreeing being an “Augmenting Lender”), and Borrower
and each Augmenting Lender shall execute all such documentation as Agent shall
reasonably specify to evidence

30

--------------------------------------------------------------------------------

Table of Contents



its Revolving Credit Commitment and/or its status as a Bank with a Revolving
Credit Commitment hereunder. Upon the execution of such documentation, each such
Augmenting Lender shall become a party to this Agreement without any consent
from the Banks of any kind. Any increase in the Total Revolving Commitment
Amount may be made in an amount that is less than the increase requested by
Borrower if Borrower is unable to arrange for, or chooses not to arrange for,
Augmenting Lenders, in the full amount. Any fees charged by any Increasing
Lender shall be based solely upon the increased amount of its Revolving Credit
Commitment and shall not be in excess of ten (10) basis points.
Each of the parties hereto agrees that Agent may take any and all actions as may
be reasonably necessary to ensure that after giving effect to any increase in
the Total Revolving Commitment Amount pursuant to this Section, the outstanding
Revolving Loans (if any) are held by the Banks in accordance with their new
Commitment Percentages. This may be accomplished at the discretion of Agent in
consultation with Borrower:  (w) by requiring the outstanding Loans to be
prepaid with the proceeds of new Loans; (x) by causing the Non-Increasing
Lenders to assign portions of their outstanding Loans to Increasing Lenders and
Augmenting Lenders; (y) by permitting the Loans outstanding at the time of any
increase in the Total Revolving Commitment Amount pursuant to this Section
2.5(d) to remain outstanding until the last days of the respective Interest
Periods therefor, even though the Banks would hold such Loans other than in
accordance with their new Commitment Percentages; or (z) by any combination of
the foregoing; provided, however that, Agent shall use its best efforts to
accomplish the foregoing without giving rise to, or to minimize, any
indemnification obligations by Borrower pursuant to Article III hereof.
On the effective date of any increase in the Total Revolving Commitment Amount
in accordance with this Section, Schedule 1 hereto shall be deemed automatically
amended to reflect the new Revolving Credit Commitments and Commitment
Percentages of each Bank.
SECTION 2.6    COMPUTATION OF INTEREST AND FEES; DEFAULT RATE. With the
exception of Base Rate Loans, interest on Loans and commitment and other fees
and charges hereunder shall be computed on the basis of a year having three
hundred sixty (360) days and calculated for the actual number of days elapsed.
With respect to Base Rate Loans, interest shall be computed on the basis of a
year having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.
Anything herein to the contrary notwithstanding, if an Event of Default shall
occur hereunder, (a) the principal of each Note and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate; and (b) the fee for the
aggregate undrawn face amount of all issued and outstanding Letters of Credit

31

--------------------------------------------------------------------------------

Table of Contents



shall be increased from the Applicable LIBOR Margin then in effect to three
percent (3%). In no event shall the rate of interest hereunder exceed the
maximum rate allowable by law.
SECTION 2.7    MANDATORY PAYMENT. If the Revolving Credit Exposure at any time
exceeds the Total Revolving Commitment Amount, Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, prepay an
aggregate principal amount of the Revolving Loans sufficient to bring the
aggregate outstanding principal amount of all Revolving Loans and the aggregate
undrawn face amount of all issued and outstanding Letters of Credit within the
Revolving Credit Commitments of the Banks. Any prepayment of a LIBOR Loan
pursuant to this Section 2.7 shall be subject to the prepayment fees set forth
in Section 2.4 hereof.
SECTION 2.8        DEFAULTING BANK.
1.    Defaulting Bank Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as such Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
(a)    Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Banks;
(b)    Defaulting Bank Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Bank shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Bank to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Bank to any Fronting Bank or Swing Line Lender hereunder; third, to
Cash Collateralize the Fronting Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with Section 2.8; fourth, as Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Bank has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Bank’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Fronting Banks’ future Fronting Exposure with respect to
such Defaulting Bank with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.8; sixth, to the payment of any amounts
owing to the Banks, the Fronting Banks or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Bank, the Fronting
Banks or Swing Line Lender against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal

32

--------------------------------------------------------------------------------

Table of Contents



amount of any Loans or Letter of Credit disbursements in respect of which such
Defaulting Bank has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 2.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit disbursements owed
to, all Non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit disbursements owed to, such
Defaulting Bank until such time as all Loans and funded and unfunded
participations in Letter of Credit obligations and Swing Line Loans are held by
the Banks pro rata in accordance with the Commitments under the applicable
facility without giving effect to Section 2.7. Any payments, prepayments or
other amounts paid or payable to a Defaulting Bank that are applied (or held) to
pay amounts owed by a Defaulting Bank or to post Cash Collateral pursuant to
this Section 2.8(1)(b) shall be deemed paid to and redirected by such Defaulting
Bank, and each Bank (including such Defaulting Bank) irrevocably consents
hereto.
(c)    Certain Fees.
(A)    No Defaulting Bank shall be entitled to receive any commitment fee for
any period during which that Bank is a Defaulting Bank (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Bank).
(B)    Each Defaulting Bank shall be entitled to receive Letter of Credit Fees
for any period during which that Bank is a Defaulting Bank only to the extent
allocable to its applicable percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.8(b).
(C)    With respect to any commitment fee or Letter of Credit Fees not required
to be paid to any Defaulting Bank pursuant to clause (A) or (B) above, Borrower
shall (x) pay to each Non-Defaulting Bank that portion of any such fee otherwise
payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in Letter of Credit obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Bank pursuant to clause (d) below, (y) pay to
each Fronting Bank and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Bank to the extent allocable to such
Fronting Bank’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Bank, and (z) not be required to pay the remaining amount of any such fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Bank’s participation in Letter of Credit obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Banks in
accordance with their respective applicable percentages (calculated without
regard to such Defaulting Bank’s Commitment) but only to the extent that (x) the
conditions set forth in Section 2.2 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified the Agent at
such time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Bank to exceed such
Non-Defaulting Bank’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim

33

--------------------------------------------------------------------------------

Table of Contents



of any party hereunder against a Defaulting Bank arising from that Bank having
become a Defaulting Bank, including any claim of a Non-Defaulting Bank as a
result of such Non-Defaulting Bank’s increased exposure following such
reallocation.
(e)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Fronting Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.8(b).
2.    Defaulting Bank Cure. If Borrower, the Agent and the Swing Line Lender and
Fronting Bank agree in writing that a Bank is no longer a Defaulting Bank, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Bank will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Banks or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held pro rata by the Banks in accordance
with the Commitments (without giving effect to Section 2.8(d), whereupon such
Bank will cease to be a Defaulting Bank; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.
New Swing Line Loans/Letters of Credit. So long as any Bank is a Defaulting
Bank, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no Fronting Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III.
ADDITIONAL PROVISIONS RELATING TO
LIBOR LOANS; INCREASED CAPITAL; TAXES.
SECTION 3.1    RESERVES OR DEPOSIT REQUIREMENTS, ETC. If, at any time, there is
a Change in Law, and the result of the foregoing is to increase the cost
(whether by incurring a cost or adding to a cost) to a Bank of making,
converting to, continuing or maintaining any LIBOR Loan, or to increase the cost
to a Bank or the Fronting Bank of participating in, issuing, or maintaining any
Letter of Credit (or maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum (whether principal,
interest or any other amount) received or receivable by a Bank or the Fronting
Bank with respect to a LIBOR Loan, then, upon demand by such Bank, Borrower
shall pay to such Bank from time to time on Interest Adjustment Dates with
respect to such LIBOR Loan, as additional consideration hereunder, additional
amounts sufficient

34

--------------------------------------------------------------------------------

Table of Contents



to fully compensate and indemnify such Bank for such increased cost or reduced
amount, assuming (which assumption such Bank need not corroborate) such
additional cost or reduced amount was allocable to such LIBOR Loan. A
certificate as to the increased cost or reduced amount as a result of any event
mentioned in this Section 3.1, setting forth the calculations therefor, shall be
promptly submitted by such Bank to Borrower and shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof.
Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, Borrower, upon at least three (3) Business Days’ prior
written notice to such Bank through Agent, may prepay any affected LIBOR Loan in
full or convert such LIBOR Loan to a Base Rate Loan regardless of the Interest
Period thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.4 hereof. Each Bank shall notify Borrower
as promptly as practicable (with a copy thereof delivered to Agent) of the
existence of any event that will likely require the payment by Borrower of any
such additional amount under this Section.
SECTION 3.2    TAXES.
A.    Defined Terms. For purposes of this Section 3.2, the term “Bank” includes
any Fronting Bank and the term “applicable law” includes FATCA.
B.    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
C.    Payment of Other Taxes by Borrower. The Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.
D.    Indemnification by Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Bank (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

35

--------------------------------------------------------------------------------

Table of Contents



E.    Indemnification by the Banks. Each Bank shall severally indemnify Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that any Credit Party has not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Credit Parties to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 10.11 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Bank by Agent shall be conclusive absent
manifest error. Each Bank hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Bank under any Loan Document or otherwise
payable by Agent to the Bank from any other source against any amount due to
Agent under this paragraph (E).
F.    Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.2, such
Credit Party shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.
G.    Status of Banks. (1) Any Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Bank, if reasonably requested by Borrower or Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
Borrower or Agent as will enable Borrower or Agent to determine whether or not
such Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.2(G)(b)(i), (b)(ii) and (b)(iv)
below) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
1.    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(a)    any Bank that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or Agent),
executed originals of IRS Form W-9 certifying that such Bank is exempt from U.S.
federal backup withholding Tax;



36

--------------------------------------------------------------------------------

Table of Contents



(b)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(c)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or Agent), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and

37

--------------------------------------------------------------------------------

Table of Contents



such additional documentation reasonably requested by Borrower or Agent as may
be necessary for Borrower and Agent to comply with their obligations under FATCA
and to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.
H.    Treatment of Certain Refunds. If any party receives a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (H) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (H), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (H) to the extent
that the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
I.    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
SECTION 3.3    EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE UNASCERTAINABLE.
In respect of any LIBOR Loan, in the event that Agent shall have determined that
dollar deposits of the relevant amount for the relevant Interest Period for such
LIBOR Loan are not available to Agent in the applicable eurodollar market or
that, by reason of circumstances affecting such market, adequate and reasonable
means do not exist for ascertaining the LIBOR Rate applicable to such Interest
Period, as the case may be, Agent shall promptly give notice of such
determination to Borrower and (a) any notice of a new LIBOR Loan (or conversion
of an existing Loan to a LIBOR Loan) previously given by Borrower and not yet
borrowed (or converted, as the case may be) shall be deemed a notice to make a
Base Rate Loan, and (b) Borrower shall be obligated either to prepay, or to
convert to a Base Rate Loan, any outstanding LIBOR Loan on the last day of the
then current Interest Period with respect thereto.

38

--------------------------------------------------------------------------------

Table of Contents



SECTION 3.4    INDEMNITY. Without prejudice to any other provisions of this
Article III, Borrower hereby agrees to indemnify each Bank against any loss or
expense that such Bank may sustain or incur as a consequence of (a) any default
by Borrower in payment when due of any amount hereunder in respect of any LIBOR
Loan, or (b) the failure by Borrower to consummate the borrowing of any LIBOR
Loan after making a request therefor, including, but not limited to, any loss of
profit, premium or penalty incurred by such Bank in respect of funds borrowed by
it for the purpose of making or maintaining such LIBOR Loan, as determined by
such Bank in the exercise of its sole but reasonable discretion. A certificate
as to any such loss or expense shall be promptly submitted by such Bank to
Borrower and shall, in the absence of manifest error, be conclusive and binding
as to the amount thereof.
SECTION 3.5    CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL. If at any time
there is a Change in Law, which shall make it unlawful for any Bank to fund any
LIBOR Loan that it is committed to make hereunder with moneys obtained in the
eurodollar market, the commitment of such Bank to fund such LIBOR Loan shall,
upon the happening of such event forthwith be suspended for the duration of such
illegality, and such Bank shall by written notice to Borrower and Agent declare
that its commitment with respect to such LIBOR Loan has been so suspended and,
if and when such illegality ceases to exist, such suspension shall cease and
such Bank shall similarly notify Borrower and Agent. If any such Change in Law
shall make it unlawful for any Bank to continue in effect the funding in the
applicable eurodollar market of any LIBOR Loan previously made by it hereunder,
such Bank shall, upon the happening of such event, notify Borrower, Agent and
the other Banks thereof in writing stating the reasons therefor, and Borrower
shall, on the earlier of (a) the last day of the then current Interest Period or
(b) if required by such law, regulation or interpretation, on such date as shall
be specified in such notice, either convert such LIBOR Loan to a Base Rate Loan
or prepay such LIBOR Loan to the Banks in full. Any such prepayment or
conversion shall be subject to the prepayment fees described in Section 2.4
hereof.
SECTION 3.6    FUNDING. Each Bank may, but shall not be required to, make LIBOR
Loans hereunder with funds obtained outside the United States.
SECTION 3.7    CAPITAL ADEQUACY. If any Bank shall have determined, after the
Effective Date, there is a Change in Law, which has or would have the effect of
reducing the rate of return on such Bank’s capital (or the capital of its
holding company) as a consequence of its obligations hereunder to a level below
that which such Bank (or its holding company) could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s policies
or the policies of its holding company with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to Agent), Borrower
shall pay to such Bank such additional amount or amounts as shall compensate
such Bank (or its holding company) for such reduction. Each Bank shall designate
a different lending office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Failure on the part of any Bank to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of such Bank’s rights to

39

--------------------------------------------------------------------------------

Table of Contents



demand compensation for any reduction in return on capital in such period or in
any other period. The protection of this Section shall be available to each Bank
regardless of any possible contention of the invalidity or inapplicability of
the law, regulation or other condition that shall have been imposed.
SECTION 3.8    BREAKAGE COMPENSATION. Borrower shall compensate each Bank
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Bank to fund its LIBOR Loans or Swing Line Loans) which such Bank may
sustain in connection with any of the following: (i) if for any reason (other
than a default by such Bank or Agent) a borrowing of LIBOR Loans or Swing Line
Loans does not occur on a date specified therefor in a Notice of Loan (whether
or not withdrawn by Borrower); (ii) if any repayment, prepayment, conversion or
continuation of any LIBOR Loan occurs on a date that is not the last day of an
Interest Period applicable thereto (provided that such compensation shall not be
duplicative of any prepayment fee made pursuant to Section 2.4); (iii) if any
prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by Borrower; (iv) as a result of an assignment by a
Bank of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto pursuant to a request by Borrower pursuant to Section 3.9; or
(v) as a consequence of (y) any other default by Borrower to repay or prepay any
LIBOR Loans when required by the terms of this Agreement or (z) an election made
pursuant to Section 3.9. The written request of any Bank setting forth any
amount or amounts that such Bank is entitled to receive pursuant to this Section
shall be delivered to Borrower and shall be conclusive absent manifest error.
Borrower shall pay such Bank the amount shown as due on any such request within
10 days after receipt thereof.
SECTION 3.9    CHANGE OF LENDING OFFICE; REPLACEMENT OF BANKS.
A.    Each Bank agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.1, 3.5 or 3.7 requiring the payment of additional amounts
to the Bank, such Bank will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Bank) to designate another
Applicable Lending Office for any Loans or Commitments affected by such event;
provided, however, that such designation is made on such terms that such Bank
and its Applicable Lending Office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Bank in connection with any such
designation or assignment.
B.    If (i) any Bank requests any compensation, reimbursement or other payment
under Section 3.1, 3.5 or 3.7 with respect to such Bank, (ii) Borrower is, or
because of a matter in existence as of the date that Borrower is seeking to
exercise its rights under this Section will be, required to pay any additional
amount to any Bank or Governmental Authority pursuant to Section 3.2 (including
any withholding Tax resulting from a Bank’s failure to comply with FATCA, as
that term is used in Section 3.2(G)(2)(d)), or (iii) if any Bank is a Defaulting
Bank, then Borrower may, at its sole expense and effort, upon notice to such
Bank and the Administrative Agent, require such Bank to

40

--------------------------------------------------------------------------------

Table of Contents



assign and delegate, without recourse (in accordance with the restrictions
contained in Section 10.11), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that (1) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, (2) such Bank shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts then payable to it hereunder, from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts, but excluding any
breakage compensation), and (3) in the case of any such assignment resulting
from a claim for compensation, reimbursement or other payments required to be
made under Section 3.1 or 3.5 with respect to such Bank, or resulting from any
required payments to any Bank or Governmental Authority pursuant to Section 3.2,
such assignment will result in a reduction in such compensation, reimbursement
or payments. A Bank shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Bank or otherwise,
the circumstances entitling Borrower to require such assignment and delegation
cease to apply.
C.    Nothing in this Section 3.9 shall affect or postpone any of the
obligations of Borrower or the right of any Bank provided in this Article III.
ARTICLE IV.

CONDITIONS PRECEDENT
The obligation of the Banks to make any Loan and of the Fronting Bank to issue
the first Letter of Credit on or after the Effective Date is subject to Borrower
satisfying each of the following conditions on or prior to the Effective Date:
SECTION 4.1    NOTES. Borrower shall have executed and delivered to each Bank
its Revolving Credit Note and Swing Line Note.
SECTION 4.2    GUARANTIES OF PAYMENT OF DEBT. Borrower shall have delivered to
Agent the Parent Guaranty of Payment and shall have delivered to Agent a
Guaranty of Payment executed by each Guarantor of Payment.
SECTION 4.3    OFFICER’S CERTIFICATE, RESOLUTIONS, ORGANIZATIONAL DOCUMENTS.
Borrower and each Guarantor of Payment shall have delivered to each Bank an
officer’s certificate certifying the names of the officers of Borrower or such
Guarantor of Payment authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (a) the resolutions of
the board of directors of Borrower and each Guarantor of Payment evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which Borrower or such Guarantor of Payment, as the
case may be, is a party, and (b) the Organizational Documents of Borrower and
each Guarantor of Payment.
SECTION 4.4    LEGAL OPINION. Borrower shall have delivered to Agent an opinion
of counsel for Borrower and each Guarantor of Payment, in form and substance
satisfactory to Agent and the Banks.

41

--------------------------------------------------------------------------------

Table of Contents



SECTION 4.5    GOOD STANDING CERTIFICATES. Borrower shall have delivered to
Agent a good standing certificate for Borrower and each Guarantor of Payment,
issued on or about the Effective Date by the Secretaries of State of the
jurisdiction of organization of Borrower and each Guarantor of Payment.
SECTION 4.6    CLOSING AND LEGAL FEES. Borrower shall have (a) executed and
delivered to Agent the Closing Fee Letter and the Agent Fee Letter, (b) paid to
Agent, for the pro rata benefit of the Banks, the closing fees agreed to by
Borrower, Agent and the Banks set forth in the Closing Fee Letter, (c) paid to
Agent, for its sole benefit, the administrative agent fee set forth in the Agent
Fee Letter, and (d) paid all legal fees and expenses of Agent in connection with
the preparation and negotiation of the Loan Documents.
SECTION 4.7    LIEN SEARCHES. Within thirty (30) days of the Effective Date,
with respect to the property owned or leased by Borrower and each Guarantor of
Payment, Borrower shall have caused to be delivered to each Bank (a) the results
of UCC lien searches, satisfactory to Agent and the Banks; and (b) the results
of federal and state tax lien and judicial lien searches, satisfactory to Agent
and the Banks.
SECTION 4.8    NO MATERIAL ADVERSE CHANGE. No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since December 31, 2012.
SECTION 4.9    MISCELLANEOUS. Borrower shall have provided to Agent and the
Banks such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Banks.
ARTICLE V.

COVENANTS
Borrower agrees that so long as the Commitment remains in effect and thereafter
until all of the Debt shall have been paid in full, Borrower shall perform and
observe, and shall cause each other Company to perform and observe, each of the
following provisions:
SECTION 5.1    INSURANCE. Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten (10) days of any Bank’s written
request, furnish to such Bank such information about such Company’s insurance as
that Bank may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to such Bank and certified by a
Financial Officer of such Company.
SECTION 5.2    MONEY OBLIGATIONS. Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with GAAP) for which it may be or become liable or to which any or all of its
properties may be or become subject; (b) all of its wage obligations to its
employees in compliance

42

--------------------------------------------------------------------------------

Table of Contents



with the Fair Labor Standards Act (29 U.S.C. 206‑207) or any comparable
provisions; and (c) all of its other obligations calling for the payment of
money (except only those so long as and to the extent that the same shall be
contested in good faith and for which adequate reserves have been established in
accordance with GAAP) before such payment becomes overdue.
SECTION 5.3    FINANCIAL STATEMENTS. Borrower shall furnish to each Bank:
(a)    within fifty (50) days after the end of each of the first three (3)
quarter-annual periods of each fiscal year of Borrower, balance sheets of
Borrower as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in accordance with GAAP, and in
form and detail satisfactory to the Banks and certified by a Financial Officer
of Borrower;
(b)    within one hundred (100) days after the end of each fiscal year of
Borrower, an annual audit report of Borrower for that year prepared on a
Consolidated basis, in accordance with GAAP, and in form and detail satisfactory
to the Banks and certified by an independent public accountant satisfactory to
the Banks, which report shall include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for that period;
(c)    concurrently with the delivery of the financial statements in (a) and (b)
above, a Compliance Certificate;
(d)    within one hundred twenty (120) days after the end of each fiscal year of
Borrower, annual pro-forma projections (including a balance sheet, income
statement and statement of cash flows) of Borrower and its Subsidiaries for the
then current fiscal year, to be in form acceptable to Agent; and
(e)    within ten (10) days of any Bank’s written request, such other
information about the financial condition, properties and operations of any
Company as such Bank may from time to time reasonably request, which information
shall be submitted in form and detail satisfactory to such Bank and certified by
a Financial Officer of the Company or Companies in question.
SECTION 5.4    FINANCIAL RECORDS. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate reserves for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Banks to
examine that Company’s books and records and to make excerpts therefrom and
transcripts thereof.
SECTION 5.5    FRANCHISES. Each Company shall preserve and maintain at all times
its existence, rights and franchises, except as otherwise permitted pursuant to
Section 5.12 hereof.
SECTION 5.6    ERISA COMPLIANCE. No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Borrower shall
furnish to the Banks (a) as soon as possible and in any event within thirty (30)
days after any Company knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, a statement

43

--------------------------------------------------------------------------------

Table of Contents



of a Financial Officer of such Company, setting forth details as to such
Reportable Event and the action that such Company proposes to take with respect
thereto, together with a copy of the notice of such Reportable Event given to
the PBGC if a copy of such notice is available to such Company, and (b) promptly
after receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. Borrower shall promptly notify the
Banks of any material taxes assessed, proposed to be assessed or that Borrower
has reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section “material” means
the measure of a matter of significance that shall be determined as being an
amount equal to five percent (5%) of the Consolidated Net Worth of Borrower. As
soon as practicable, and in any event within twenty (20) days, after any Company
becomes aware that an ERISA Event has occurred that could reasonably be expected
to have a Material Adverse Effect, such Company shall provide Bank with notice
of such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto. Borrower shall,
at the request of Agent or any Bank, deliver or cause to be delivered to Agent
or such Bank, as the case may be, true and correct copies of any documents
relating to the ERISA Plan of any Company.
SECTION 5.7    FINANCIAL COVENANTS.
(a)    LEVERAGE RATIO. Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 2.50 to 1.00.
(b)    BALANCE SHEET LEVERAGE RATIO. Borrower shall not suffer or permit at any
time the Balance Sheet Leverage Ratio to exceed 0.60 to 1.00.
Notwithstanding anything contained in this Section 5.7 to the contrary, in the
event any Material Indebtedness Agreement of Borrower evidencing Indebtedness in
an original principal amount of $5,000,000 or more contains a Leverage Ratio,
Balance Sheet Leverage Ratio or other financial covenant more restrictive than
contained in this Section 5.7 (a “More Restrictive Covenant”), this Agreement
shall be deemed to have been amended to include such More Restrictive Covenant
(including any amendments thereto that are more restrictive than the initial
More Restrictive Covenant) in place of or in addition to the covenants contained
herein as of the date such More Restrictive Covenant first became binding on
Borrower; provided, however, that so long as no Default or Event of Default
shall have occurred and be continuing (i) upon (x) the satisfaction of all
Indebtedness evidenced by or incurred pursuant to any such Material Indebtedness
Agreement and (y) effective upon the delivery of a Compliance Certificate in
accordance with Section 5.3(c) for the period in which such Indebtedness has
been satisfied in full, reflecting compliance with such More Restrictive
Covenant during such period, any such covenant so incorporated herein shall be
deemed deleted and the provisions hereof shall thereupon be those in effect
prior to the date such More Restrictive Covenant first became binding on
Borrower, (ii) upon (x) the amendment of any More Restrictive Covenant by the
holder of such Indebtedness in a manner that is less restrictive, but remains
more restrictive than contained in this Section 5.7 as of the date immediately
prior to the date such More Restrictive Covenant became effective hereunder (an
“Amended More

44

--------------------------------------------------------------------------------

Table of Contents



Restrictive Covenant”) and (y) effective upon the delivery of a Compliance
Certificate in accordance with Section 5.3(c) for the period in which such
Amended More Restrictive Covenant is to become binding on Borrower, reflecting
compliance with such More Restrictive Covenant during such period, this
Agreement shall be deemed to include such Amended More Restrictive Covenant and
the More Restrictive Covenant amended by such Amended Restrictive Covenant shall
be deemed deleted, and (iii) upon (x) the amendment of any More Restrictive
Covenant or Amended More Restrictive Covenant in a manner that is less
restrictive than contained in this Section 5.7 and (y) effective upon the
delivery of a Compliance Certificate in accordance with Section 5.3(c) for the
period in which such amendment is to become binding on Borrower, reflecting
compliance with such More Restrictive Covenant or Amended More Restrictive
Covenant during such period, any such covenant so incorporated herein shall be
deemed deleted and the provisions hereof shall thereupon be those in effect
prior to the date such More Restrictive Covenant first became binding on
Borrower.
SECTION 5.8    BORROWING. No Company shall create, incur or have outstanding any
obligation for borrowed money or any Indebtedness of any kind; provided, that
this Section shall not apply to any of the following (without duplication):
(a)    the Loans and all other Indebtedness now owing by Borrower to Agent and
the Banks under this Agreement;
(b)    unsecured current Indebtedness (including the funded and/or unfunded
reserves for self insurance liabilities, but excluding Indebtedness incurred to
a bank or other financial institution customarily engaged in the business of
lending money, except as permitted pursuant to subpart (d) below) incurred by
the Companies in the ordinary course of business;
(c)    Indebtedness for taxes, assessments and governmental charges to the
extent that payment thereof shall not be required to be made by Section 5.2(a)
hereof;
(d)    unsecured Indebtedness incurred under lines of credit established by
Agent or other financial institutions customarily engaged in the business of
lending money; provided, however, that the maximum amount of Indebtedness
permitted by this subpart (d) shall at no time exceed Twenty-Five Million
Dollars ($25,000,000);
(e)    unsecured Subordinated Indebtedness evidenced by promissory notes issued
by Borrower to employees or former employees in partial payment for common
shares redeemed by Borrower so long as the aggregate principal amount of such
Indebtedness does not exceed Twenty-Five Million Dollars ($25,000,000) at any
time;
(f)    loans to a Company from a Company so long as each such Company is
Borrower or a Guarantor of Payment;
(g)    Indebtedness to insurance companies secured by a pledge of the cash
surrender value of life insurance policies owned by Borrower or any of its
Subsidiaries; provided, however, that the maximum amount of Indebtedness
permitted by this subpart (g) shall at no time exceed the cash surrender value
of the life insurance policies pledged with respect thereto;

45

--------------------------------------------------------------------------------

Table of Contents



(h)    unsecured Indebtedness arising pursuant to the deferment of payment of
any insurance premiums by Borrower;
(i)    any (i) loans granted to a Company for the purchase of fixed assets, or
(ii) Indebtedness incurred by a Company in connection with any capital leases,
so long as the aggregate amount of all such loans and capital leases for all
Companies (excluding capital leases between Borrower or a Subsidiary Guarantor
and a Subsidiary Guarantor) does not exceed Twenty-Five Million Dollars
($25,000,000) at any time;
(j)    unsecured Subordinated Indebtedness of Borrower incurred to a seller to
finance all or part of an Acquisition permitted pursuant to Section 5.13 hereof,
so long as the aggregate outstanding amount of all such Indebtedness for all
such Acquisitions does not exceed Twenty-Five Million Dollars ($25,000,000) at
any time;
(k)    unsecured Indebtedness issued pursuant to the Senior Note Purchase
Agreements, in, and all guaranties by any Company of such Indebtedness, so long
as the aggregate outstanding amount of all such Indebtedness does not exceed
Sixty Million Dollars ($60,000,000);
(l)    Indebtedness incurred under a Permitted Receivables Facility for the
issuance of letters of credit, so long as the aggregate outstanding amount of
such Indebtedness does not exceed Sixty Million Dollars ($60,000,000).
SECTION 5.9    LIENS. No Company shall create, assume or suffer to exist any
Lien upon any of its property or assets, whether now owned or hereafter
acquired; provided that this Section shall not apply to the following:
(c)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;
(d)    other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
(e)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower or a Guarantor of Payment;
(f)    purchase money Liens on fixed assets securing the loans or capital leases
pursuant to Section 5.8(i) hereof, provided that such Lien is limited to the
purchase price and only attaches to the property being acquired;
(g)    Liens on life insurance policies arising from the pledging of the cash
surrender value of life insurance policies securing Indebtedness, provided,
however, that such Liens shall not extend to any other property or assets of any
Company;

46

--------------------------------------------------------------------------------

Table of Contents



(h)    minor title defects, liens or encumbrances consisting of minor survey
exceptions or encumbrances including easements or rights-of-way for sewers,
water lines, utility lines and other similar purposes, and zoning or other
restrictions as to the use of real property, which title defects, liens and
encumbrances do not, in the aggregate, materially impair the use of such real
property in the operation of Borrower’s activities and business;
(i)    in addition to Liens permitted pursuant to subparts (a) through (f)
above, such other statutory or consensual Liens (other than a Lien as a result
of an ERISA Event) as may from time to time arise or be created; provided,
however, that the aggregate principal amount secured by all such Liens shall not
exceed Five Million Dollars ($5,000,000) at any time;
(j)    Liens on Receivables Related Assets granted in connection with
Indebtedness permitted under Section 5.8(l);
(k)    Liens incurred on cash in the Insurance Subsidiary’s account with KeyBank
to secure insurance obligations to Old Republic in lieu of letters of credit.
No Company shall enter into any contract or agreement that would prohibit Agent
or the Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of a Company; provided,
however, that nothing herein contained shall be deemed or construed to prohibit
Agent or any of the Banks, as the case may be, from entering into a sharing or
intercreditor agreement in commercially customary form under which any such
security interest, mortgage or other Lien on, or collateral assignment of, any
such property or assets of a Company shall be shared equally and ratably between
and among Agent, each of the Banks, as the case may be, and the holders of the
Notes issued and outstanding under either of the Senior Note Purchase Agreements
if and to the extent any Indebtedness due and owing to Agent or any of the Banks
has been or is to be issued and outstanding under Section 10.3 of either of the
Senior Note Purchase Agreements and such security interest, mortgage or other
Lien on or collateral assignment of any such property or assets has been or is
to be created or incurred within the limitations of Section 10.4(i) of either of
the Senior Note Purchase Agreements.
SECTION 5.10    REGULATIONS U and X. No Company shall take any action that would
result in any non‑compliance of the Loans with Regulations U and X of the Board
of Governors of the Federal Reserve System.
SECTION 5.11    INVESTMENTS AND LOANS. No Company shall (a) create, acquire or
hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership without the prior written consent of Agent and the Required Banks,
(d) make or keep outstanding any advance or loan to any Person, or (e) be or
become a Guarantor of any kind, except guarantees only for Indebtedness of the
Companies incurred or permitted pursuant to this Agreement; provided, that this
Section shall not apply to:
(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

47

--------------------------------------------------------------------------------

Table of Contents



(ii)    any investment in direct obligations of the United States of America or
in certificates of deposit issued by a member bank of the Federal Reserve
System;
(iii)    any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s;
(iv)    the holding of Subsidiaries listed on Schedule 6.1 attached hereto and
made a part hereof and the initial investment in and holding of a Receivables
Subsidiary;
(v)    loans or advances made by the Companies to The Davey Foundation so long
as the aggregate amount of all such loans and advances made by the Companies
does not exceed Five Hundred Thousand Dollars ($500,000) at any time;
(vi)    loans to a Company from a Company so long as each such Company is
Borrower or a Guarantor of Payment;
(vii)    loans or advances made by the Companies to the respective employees of
the Companies in the ordinary course of business so long as the aggregate
principal amount of all such loans and advances does not exceed Five Hundred
Thousand Dollars ($500,000) at any time;
(viii)    voluntary contributions in excess of mandatory matching contributions
made by the Companies to the Davey ESOT so long as the aggregate amount of all
such contributions made during any fiscal year of Borrower does not exceed Five
Hundred Thousand Dollars ($500,000);
(ix)    Sales, contributions or transfers of assets and/or Acquisitions made by
the Companies pursuant to Section 5.12(b) or Section 5.13 hereof, and the
creation of Subsidiaries in connection therewith and/or for the purposes of
managing tax and/or regulatory matters so long as each such Subsidiary becomes a
Guarantor of Payment if required pursuant to Section 5.20 hereof;
(x)    loans or advances made by Borrower to, or investments made by Borrower
in, Davey Tree Expert Co., of Canada, Limited in the ordinary course of
Borrower’s business;
(xi)    purchases or investments made by Borrower in securities or joint
ventures, or loans made by Borrower, not otherwise in compliance with this
Section 5.11, provided that the aggregate amount of all such purchases,
investments and loans for made by Borrower does not exceed Five Million Dollars
($5,000,000) at any time;
(xii)    (A) the obligations of Borrower pursuant to the Parent Guaranty of
Payment, and (B) investments by Borrower in the Insurance Subsidiary in an
aggregate amount not to exceed Five Million Dollars ($5,000,000), provided that
insurance premiums paid by any Company to the Insurance Subsidiary in the
ordinary course of business shall not constitute investments under this Section
5.11; and

48

--------------------------------------------------------------------------------

Table of Contents



(xiii)    loans made by a Company to the Receivables Subsidiary to pay the
residual purchase price for Receivables Related Assets.
SECTION 5.12    MERGER AND SALE OF ASSETS. No Company shall merge or consolidate
with any other Person, or sell, lease or transfer or otherwise dispose of any
assets to any Person other than in the ordinary course of business, except that,
if no Default or Event of Default shall then exist or immediately thereafter
shall begin to exist:
(a)    any Subsidiary may merge or consolidate with (i) Borrower (provided that
Borrower shall be the continuing or surviving Person) or (ii) any one or more
Guarantors of Payment, provided that either (A) the continuing or surviving
Person shall be a Wholly-Owned Subsidiary that is a Guarantor of Payment, or
(B) after giving effect to any merger pursuant to this sub-clause (ii), Borrower
and/or one or more Wholly-Owned Subsidiaries that are Guarantors of Payment
shall own not less than the same percentage of the outstanding Voting Power of
the continuing or surviving Person as Borrower and/or one or more Wholly-Owned
Subsidiaries (that are Guarantors of Payment) owned of the merged Subsidiary
immediately prior to such merger, or
(b)    Borrower or any Subsidiary may sell, lease, contribute, transfer or
otherwise dispose of any of its assets to (i) Borrower (in the case of sales,
leases, contributions, transfers or other dispositions by any Subsidiary),
(ii) any Wholly-Owned Subsidiary that is a Guarantor of Payment, (iii) a
Receivables Subsidiary (provided that such sales, leases, contributions,
transfers or other dispositions are limited to Receivables Related Assets) or
(iv) any Guarantor of Payment, of which Borrower and/or one or more Wholly-Owned
Subsidiaries, that are Guarantors of Payment, shall own not less than the same
percentage of Voting Power as Borrower and/or one or more Wholly-Owned
Subsidiaries (that are Guarantors of Payment) then own of the Subsidiary making
such sale, lease, contribution, transfer or other disposition.
SECTION 5.13    ACQUISITIONS. Without the prior written consent of Agent and the
Required Banks, no Company shall effect an Acquisition except Borrower or a
Guarantor of Payment may effect an Acquisition so long as (a) Borrower or such
Guarantor of Payment is the surviving entity; (b) the business to be acquired is
similar to the lines of business of the Companies; (c) the Person to be acquired
is organized under the laws of the United States; (d) no Default or Event of
Default exists and the Companies are in full compliance with the Loan Documents
in each case both prior to and subsequent to the transaction; (e) in the case of
any Acquisition in which the total aggregate consideration to be paid pursuant
to such Acquisition is in excess of Twenty Million Dollars ($20,000,000),
Borrower shall provide to Agent and the Banks, at least thirty (30) days prior
to such Acquisition, historical financial statements of the target entity and a
pro forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of Borrower which shows compliance with the requirements in
this Section 5.13, (f) in the case of an Acquisition in which, both before and
after the proposed Acquisition, Borrower has a pro forma Leverage Ratio of
greater than or equal to 1.50 to 100, liquidity is greater than or equal to
$20,000,000; and (g) the pro forma Leverage Ratio before and immediately after
giving effect to the proposed Acquisition is less than 2.25 to 1.00. For
purposes of this Section 5.13, “liquidity” shall mean, as of any date of
determination, all unrestricted cash of the Borrower and the Guarantors of
Payment plus the aggregate unused amount of the Revolving Credit Commitment (but
not in excess of the maximum

49

--------------------------------------------------------------------------------

Table of Contents



amount that could be borrowed by Borrower without exceeding the then applicable
maximum Leverage Ratio pursuant to Section 5.7 hereof).
SECTION 5.14    NOTICE. Borrower shall cause a Financial Officer of Borrower to
promptly notify Agent and the Banks whenever any Default or Event of Default may
occur hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related Writing may for any reason cease
in any material respect to be true and complete.
SECTION 5.15    ENVIRONMENTAL COMPLIANCE. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which any Company owns or
operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrower shall furnish to the Banks, promptly after receipt
thereof, a copy of any notice any Company may receive from any governmental
authority, private Person or otherwise that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the release or disposal of any material amount of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any interest or performs any of its operations, in violation
of any Environmental Law. With respect to any violation by any Company of any
Environmental Law existing on the Effective Date or, so long as Borrower shall
have provided notice to Agent, any violation by any Company of any Environmental
Law that arises after the Effective Date, such Company shall comply in all
material respects with any consent order or other remediation plan. As used in
this Section, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any governmental authority, private Person or otherwise. Borrower
shall defend, indemnify and hold Agent and the Banks harmless against all costs,
expenses, claims, damages, penalties and liabilities of every kind or nature
whatsoever (including reasonable attorneys’ fees) arising out of or resulting
from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.
SECTION 5.16    AFFILIATE TRANSACTIONS. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
material transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any Affiliate
of a Company on terms that are less favorable to such Company or such
Subsidiary, as the case may be, than those that might be obtained at the time in
a transaction with a non‑Affiliate; provided, however, that the foregoing shall
not prohibit the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or any Affiliate of a Company or
any transaction permitted under Sections 5.11, 5.12 or 5.13.
SECTION 5.17    USE OF PROCEEDS. Borrower’s use of the proceeds of the Notes
shall be solely for refinancing the A&R Credit Agreement, working capital,
capital expenditures and other general corporate purposes of Borrower and its
Subsidiaries.

50

--------------------------------------------------------------------------------

Table of Contents



SECTION 5.18    CORPORATE NAMES. No Company shall change its corporate name,
unless, in each case, Borrower shall provide each Bank with ten (10) days prior
written notice thereof.
SECTION 5.19    MANAGEMENT AGREEMENTS. No Company shall make or enter into any
so-called management agreement whereby management, supervision or control of its
business, or any of the principal functions of any Company shall be delegated to
any Person other than its duly elected Board of Directors.
SECTION 5.20    SUBSIDIARY GUARANTIES. Each Subsidiary (other than a Receivables
Subsidiary) of a Company created, acquired or held subsequent to the Effective
Date shall immediately execute and deliver to Agent a Guaranty of Payment of all
of the Debt, such agreement to be in form and substance acceptable to Agent and
the Required Banks, along with such corporate governance and authorization
documents and an opinion of counsel as may be deemed necessary or advisable by
Agent and the Required Banks; provided, however, that (a) the Insurance
Subsidiary shall not be required to execute and deliver a Guaranty of Payment,
(b) a Subsidiary shall not be required to execute such Guaranty of Payment so
long as (i) the book value of the total assets of such Subsidiary is less than
One Million Dollars ($1,000,000), (ii) the aggregate of the total assets of all
such Subsidiaries with total asset values of less than One Million Dollars
($1,000,000) does not exceed the aggregate amount of Five Million Dollars
($5,000,000), and (iii) the amount of total net sales of such Subsidiary is less
than One Million Dollars ($1,000,000); and (c) a Foreign Subsidiary shall not be
required to execute a Guaranty of Payment to the extent that such Guaranty of
Payment will result in adverse tax consequences for Borrower or any U.S.
Subsidiary. In the event that the book value of the total assets and/or the
amount of total net sales of any Subsidiary (other than the Insurance Subsidiary
and any Receivables Subsidiary) that is not a Guarantor of Payment are at any
time equal to or greater than One Million Dollars ($1,000,000), Borrower shall
provide Agent and the Banks with prompt written notice of such asset value.
SECTION 5.21    KEEPWELL. Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by a
Guarantor of Payment to honor all of its obligations under this Article V in
respect of Designated Hedge Agreements (provided, however, that Borrower shall
only be liable under this Section 5.21 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
5.21, or otherwise under this Article V, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Company under this Section 5.21 shall remain in
full force and effect until payment in full of all of the Obligations and the
termination of the Commitments hereunder. Borrower intends that this Section
10.08 constitute, and this Section 5.21 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
SECTION 5.22    ANTI-TERRORISM LAW. None of the Credit Parties is or shall be
(i) a Person with whom any Bank is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any

51

--------------------------------------------------------------------------------

Table of Contents



Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Credit Parties shall provide to the Bank any certifications or information
that a Bank reasonably requests to confirm compliance by the Credit Parties with
Anti-Terrorism Laws.
ARTICLE VI

REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants that the statements set forth in this
Article VI are true, correct and complete.
SECTION 6.1    CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION. Each
Company is a corporation duly organized, validly existing, and in good standing
under the laws of its state of incorporation and is duly qualified and
authorized to do business and is in good standing as a foreign corporation in
the jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where the failure to so qualify will
not cause or result in a Material Adverse Effect. Schedule 6.1 hereto sets
forth, as of the Effective Date, each Subsidiary of Borrower, its state of
incorporation, the location of its chief executive offices, its principal place
of business and the jurisdictions where it is qualified as a foreign
corporation. Borrower owns all of the capital stock of each of its Subsidiaries.
SECTION 6.2    CORPORATE AUTHORITY. Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
authorized and approved by Borrower’s Board of Directors and are the valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms. The execution, delivery and performance of the Loan
Documents will not conflict with nor result in any breach in any of the
provisions of, or constitute a default under, or result in the creation of any
Lien (other than Liens permitted under Section 5.9 of this Agreement) upon any
assets or property of Borrower under the provisions of, Borrower’s
Organizational Documents or any agreement.
SECTION 6.3    COMPLIANCE WITH LAWS. Each Company:
(a)    holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from federal,
state, local, and foreign governmental and regulatory bodies necessary for the
conduct of its business and is in compliance with all applicable laws relating
thereto;

52

--------------------------------------------------------------------------------

Table of Contents



(b)    is in compliance with all material federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices; and
(c)    is not in violation of or in default under any material agreement to
which it is a party or by which its assets are subject or bound.
SECTION 6.4    LITIGATION AND ADMINISTRATIVE PROCEEDINGS. Except as disclosed on
Schedule 6.4 hereto, to the best of Borrower’s knowledge, there are (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any governmental authority, arbitration board, or other
tribunal, (b) no orders, writs, injunctions, judgments, or decrees of any court
or government agency or instrumentality to which any Company is a party or by
which the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining, which, as to subsections (a) through (c)
above, would reasonably be expected to have a material adverse effect on the
business, operation or condition (financial or otherwise) of the Companies taken
as a whole.
SECTION 6.5    TITLE TO ASSETS. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.
SECTION 6.6    LIENS AND SECURITY INTERESTS. On and after the Effective Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is no
financing statement outstanding covering any personal property of any Company;
(b) there is no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind. No Company has entered into any contract or
agreement that exists on or after the Effective Date that would prohibit Agent
or the Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company.
SECTION 6.7    TAX RETURNS. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or the failure to do so does not
and will not cause or result in a Material Adverse Effect. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.
SECTION 6.8    ENVIRONMENTAL LAWS. Each Company is in material compliance with
any and all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best

53

--------------------------------------------------------------------------------

Table of Contents



knowledge of each Company, threatened, against any Company, any real property in
which any Company holds or has held an interest or any past or present operation
of any Company. No release, threatened release or disposal of any material
amount of hazardous waste, solid waste or other wastes is occurring, or has
occurred (other than those that are currently being cleaned up in accordance
with Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section, “litigation or proceeding” means any
demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any governmental authority, private
Person or otherwise.
SECTION 6.9    CONTINUED BUSINESS. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, if terminated, cancelled or limited would have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that would materially affect adversely any Company in any respect
or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.
SECTION 6.10    EMPLOYEE BENEFITS PLANS. Schedule 6.10 hereto identifies each
ERISA Plan. Since the Effective Date, no ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan that could reasonably be expected to have
a Material Adverse Effect. Full payment has been made of all amounts which a
Controlled Group member is required, under applicable law or under the governing
documents, to have been paid as a contribution to or a benefit under each ERISA
Plan. The liability of each Controlled Group member with respect to each ERISA
Plan has been funded based upon reasonable and proper actuarial assumptions and
in accordance with applicable law, has been fully insured, or has been fully
reserved for on its financial statements. No changes have occurred or are
expected to occur that would cause a material increase in the cost of providing
benefits under the ERISA Plan that could reasonably be expected to have a
Material Adverse Effect. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a): (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a),
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely), (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any employee stock ownership plan under the ERISA Plan
qualifies under Code Section 4975(e)(7), unless the ERISA Plan was first adopted
at a time for which the above-described “remedial amendment period” has not yet
expired, (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”, and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
all Pension Plans, the aggregate “accumulated benefit obligation” of Controlled
Group members with respect to such Pension Plans (as determined in accordance
with Statement of Accounting Standards

54

--------------------------------------------------------------------------------

Table of Contents



No. 87, “Employers’ Accounting for Pensions”) does not exceed the aggregate fair
market value of all Pension Plan assets by more than 15% of Consolidated Net
Worth. If all Controlled Group members withdrew from all Multiemployer Plans in
a “complete withdrawal” (within the meaning of ERISA Section 4203) such
withdrawal would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 6.11    CONSENTS OR APPROVALS. No consent, approval or authorization of,
or filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower in connection
with the execution, delivery or performance of any of the Loan Documents, that
has not already been obtained or completed.
SECTION 6.12    SOLVENCY. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to the Banks. Borrower is not insolvent as defined in any applicable
state or federal statute, nor will Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Banks. Borrower is
not engaged or about to engage in any business or transaction for which the
assets retained by it are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Agent and the Banks incurred
hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.
SECTION 6.13    FINANCIAL STATEMENTS. The audited Consolidated financial
statements of Borrower for the fiscal year ended December 31, 2012, and the
unaudited Consolidated interim financial statements of Borrower for the fiscal
quarters ended after March 30, 2013, and June 30, 2013, furnished to Agent and
the Banks, are true and complete, have been prepared in accordance with GAAP,
and fairly present the Companies’ financial condition as of the date of such
financial statements and the results of their operations for the periods then
ending. Since the date of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business nor any
material change in any Company’s accounting procedures.
SECTION 6.14    REGULATIONS. Borrower is not engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) nor the
use of the proceeds of any Loan will violate, or be inconsistent with, the
provisions of Regulation U or X of said Board of Governors.
SECTION 6.15    INTELLECTUAL PROPERTY. Each Company owns, possesses, or has the
right to use all of the patents, patent applications, trademarks, service marks,
copyrights, licenses, and rights with respect to the foregoing necessary for the
conduct of its business without any known conflict with the rights of others.
SECTION 6.16    INSURANCE. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with persons engaged in the same businesses as the Companies.
SECTION 6.17    ACCURATE AND COMPLETE STATEMENTS. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan

55

--------------------------------------------------------------------------------

Table of Contents



Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Agent and the Banks that has or would have a
Material Adverse Effect.
SECTION 6.18    DEFAULTS. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
SECTION 6.19    ANTI-TERRORISM AND ANTI-MONEY LAUNDERING LAW COMPLIANCE. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. No Credit Party and no
Subsidiary of a Credit Party (i) is a Person designated by the U.S. government
on the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law. The Credit Parties and each of their Subsidiaries are in compliance with
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
ARTICLE VII.

EVENTS OF DEFAULT
Each of the following shall constitute an Event of Default hereunder:
SECTION 7.1    PAYMENTS. If (a) the interest on any Note or any commitment or
other fee shall not be paid in full punctually when due and payable or within
five (5) days thereafter, or (b) the principal of any Note shall not be paid in
full punctually when due and payable.
SECTION 7.2    SPECIAL COVENANTS. If any Company or any Obligor shall fail or
omit to perform and observe Sections 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.22
hereof.

56

--------------------------------------------------------------------------------

Table of Contents



SECTION 7.3    OTHER COVENANTS. If any Company or any Obligor shall fail or omit
to perform and observe any agreement or other provision (other than those
referred to in Sections 7.1 or 7.2 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company’s or Obligor’s part, as
the case may be, to be complied with, and that Default shall not have been fully
corrected within thirty (30) days after the giving of written notice thereof to
Borrower by Agent or any Bank that the specified Default is to be remedied.
SECTION 7.4    REPRESENTATIONS AND WARRANTIES. If any representation, warranty
or statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company or any Obligor to the Banks
or any thereof or any other holder of any Note, shall be false or erroneous;
provided that any information furnished in connection with Section 6.19 shall
not be subject to a materiality qualifier.
SECTION 7.5    CROSS DEFAULT. If any Company or any Obligor shall default (a) in
the payment of principal, interest or fees due and owing with respect to any
Material Indebtedness Agreement beyond any period of grace provided with respect
thereto, or (b) in the performance or observance of any other agreement, term or
condition contained in any Material Indebtedness Agreement, if the effect of
such default is to allow the acceleration of the maturity of such Indebtedness
or to permit the holder thereof to cause such Indebtedness to become due prior
to its stated maturity.
SECTION 7.6    ERISA DEFAULT. The occurrence of one or more ERISA Events that
(a) the Required Banks determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company in
excess, for all such Liens, of Five Hundred Thousand Dollars ($500,000).
SECTION 7.7    CHANGE IN CONTROL. If any Change in Control shall occur.
SECTION 7.8    MONEY JUDGMENT. A final judgment or order for the payment of
money shall be rendered against any Company or any Obligor by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies and Obligors shall exceed
One Million Dollars ($1,000,000).
SECTION 7.9    MATERIAL ADVERSE CHANGE. There shall have occurred any condition
or event that Agent or the Required Banks determine has or is reasonably likely
to have a Material Adverse Effect or a material adverse effect on the rights and
remedies of Agent or the Banks under the Loan Documents or the ability of
Borrower or any of its Subsidiaries to perform their respective obligations
under the Loan Documents. Notwithstanding the foregoing, a write down in equity
of up to Twelve Million Dollars ($12,000,000) due to Financial Accounting
Standards Board changes to pension accounting shall not constitute a Material
Adverse Effect.
SECTION 7.10    VALIDITY OF LOAN DOCUMENTS. (a) Any material provision of any
Loan Document shall at any time for any reason cease to be valid and binding and
enforceable against Borrower or any Guarantor of Payment; (b) the validity,
binding effect or enforceability of any Loan Document against Borrower or any
Guarantor of Payment shall be contested by any

57

--------------------------------------------------------------------------------

Table of Contents



Company or any other Obligor; (c) Borrower or any Guarantor of Payment shall
deny that it has any or further liability or obligation thereunder; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Banks the benefits purported to be created thereby.
SECTION 7.11    SOLVENCY. If Borrower, any Guarantor of Payment or Davey Tree
Expert Co., of Canada, Limited shall (a) discontinue business, (b) generally not
pay its debts as such debts become due, (c) make a general assignment for the
benefit of creditors, (d) apply for or consent to the appointment of a receiver,
a custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets, (e) be adjudicated a debtor or have entered against it an
order for relief under Title 11 of the United States Code, as the same may be
amended from time to time, (f) file a voluntary petition in bankruptcy, have an
involuntary proceeding filed against it and the same shall continue undismissed
for a period of thirty (30) days from commencement of such proceeding or case,
or file a petition or an answer seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal or
state) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal or
state) relating to relief of debtors, (g) suffer or permit to continue unstayed
and in effect for thirty (30) consecutive days any judgment, decree or order
entered by a court of competent jurisdiction, that approves a petition seeking
its reorganization or appoints a receiver, custodian, trustee, interim trustee
or liquidator of all or a substantial part of its assets, or (h) take, or omit
to take, any action in order thereby to effect any of the foregoing.
ARTICLE VIII.

REMEDIES UPON DEFAULT
Notwithstanding any contrary provision or inference herein or elsewhere,
SECTION 8.1    OPTIONAL DEFAULTS. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or 7.10 hereof shall occur,
Agent may, with the consent of the Required Banks, and shall, at the request of
the Required Banks, give written notice to Borrower, to:
(d)    terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
the Banks, and each thereof, to make any further Loan and the obligation of the
Fronting Bank to issue any Letter of Credit hereunder immediately shall be
terminated, and/or
(e)    accelerate the maturity of all of the Debt (if the Debt is not already
due and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.
SECTION 8.2    AUTOMATIC DEFAULTS. If any Event of Default referred to in
Section 7.11 hereof shall occur:

58

--------------------------------------------------------------------------------

Table of Contents



(e)    all of the Commitment and the credits hereby established shall
automatically and immediately terminate, if not previously terminated, and no
Bank thereafter shall be under any obligation to grant any further Loan, nor
shall the Fronting Bank be obligated to issue any Letter of Credit hereunder,
and
(f)    the outstanding principal, interest and any other amounts on all of the
Notes, and all of the other Debt to the Banks, shall thereupon become and
thereafter be immediately due and payable in full (if the Debt is not already
due and payable), all without any presentment, demand or notice of any kind,
which are hereby waived by Borrower.
SECTION 8.3    LETTERS OF CREDIT. If the maturity of the Notes is accelerated
pursuant to Sections 8.1 or 8.2 hereof, Borrower shall immediately deposit with
Agent, as security for Borrower’s and any Guarantor of Payment’s obligations to
reimburse Agent and the Banks for any then outstanding Letters of Credit, cash
equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit. Agent and the Banks are hereby authorized, at their option,
to deduct any and all such amounts from any deposit balances then owing by any
Bank to or for the credit or account of any Company, as security for Borrower’s
and any Guarantor of Payment’s obligations to reimburse Agent and the Banks for
any then outstanding Letters of Credit.
SECTION 8.4    OFFSETS. In addition to the rights and remedies of Agent and the
Banks provided elsewhere in this Agreement or in any other Loan Document, or
otherwise provided in law or equity, if there shall occur or exist any Event of
Default referred to in Section 7.11 hereof or if the maturity of the Notes is
accelerated pursuant to Section 8.1 or 8.2 hereof, Agent and each Bank (and/or
such Bank’s affiliates) shall have the right at any time to set off against, and
to appropriate and apply toward the payment of, any and all Debt then owing by
Borrower to Agent or that Bank (including, without limitation, any participation
purchased or to be purchased pursuant to Section 8.5 hereof), whether or not the
same shall then have matured, any and all deposit balances and all other
indebtedness then held or owing by Agent or that Bank (and such Bank’s
affiliates) to or for the credit or account of Borrower or any Guarantor of
Payment, all without notice to or demand upon Borrower or any other Person, all
such notices and demands being hereby expressly waived by Borrower.
SECTION 8.5    EQUALIZATION PROVISION. Each Bank agrees with the other Banks
that if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except under Article III hereof), it shall
purchase from the other Banks, for cash and at par, such additional
participation in the Debt as shall be necessary to nullify the Advantage. If any
such Advantage resulting in the purchase of an additional participation as
aforesaid shall be recovered in whole or in part from the Bank receiving the
Advantage, each such purchase shall be rescinded, and the purchase price
restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of Borrower on any indebtedness owing by Borrower to that Bank by reason
of offset of any deposit or other indebtedness, it will apply such payment first
to any and all Debt owing by Borrower to that Bank (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement). Borrower agrees that any Bank
so purchasing a participation from the

59

--------------------------------------------------------------------------------

Table of Contents



other Banks or any thereof pursuant to this Section may exercise all its rights
of payment (including the right of set-off) with respect to such participation
as fully as if such Bank was a direct creditor of Borrower in the amount of such
participation.
ARTICLE IX.
THE AGENT
The Banks authorize KeyBank and KeyBank hereby agrees to act as agent for the
Banks in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:
SECTION 9.1    APPOINTMENT AND AUTHORIZATION. Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.
SECTION 9.2    NOTE HOLDERS. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.
SECTION 9.3    CONSULTATION WITH COUNSEL. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.
SECTION 9.4    DOCUMENTS. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.
SECTION 9.5    AGENT AND AFFILIATES. With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not Agent, and Agent and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Company or any affiliate thereof.
SECTION 9.6    KNOWLEDGE OF DEFAULT. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by Borrower pursuant to Section 5.14
hereof or by a Bank in writing that such Bank believes that a Default or Event
of Default has occurred and is continuing and specifying the nature thereof.
SECTION 9.7    ACTION BY AGENT. So long as Agent shall be entitled, pursuant to
Section 9.6 hereof, to assume that no Default or Event of Default shall have
occurred and be continuing, Agent shall be entitled to use its discretion with
respect to exercising or refraining from

60

--------------------------------------------------------------------------------

Table of Contents



exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. Agent shall incur no liability under or in
respect of this Agreement by acting upon any notice, certificate, warranty or
other paper or instrument believed by it to be genuine or authentic or to be
signed by the proper party or parties, or with respect to anything that it may
do or refrain from doing in the reasonable exercise of its judgment, or that may
seem to it to be necessary or desirable in the premises.
SECTION 9.8    NOTICES, DEFAULT, ETC. In the event that Agent shall have
acquired actual knowledge of any Default or Event of Default, Agent shall
promptly notify the Banks and shall take such action and assert such rights
under this Agreement as the Required Banks shall direct and Agent shall inform
the other Banks in writing of the action taken. Agent may take such action and
assert such rights as it deems to be advisable, in its discretion, for the
protection of the interests of the holders of the Notes.
SECTION 9.9    INDEMNIFICATION OF AGENT. The Banks agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent in its capacity as agent in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by Agent with respect to this Agreement or any Loan Document, provided
that no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements resulting from Agent’s gross
negligence, willful misconduct or from any action taken or omitted by Agent in
any capacity other than as agent under this Agreement.
SECTION 9.10    SUCCESSOR AGENT. Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the Banks.
If Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following
Agent’s notice to the Banks of its resignation, then Agent shall appoint a
successor agent that shall serve as agent until such time as the Required Banks
appoint a successor agent. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties as agent, and the term “Agent” shall
mean such successor effective upon its appointment, and the former agent’s
rights, powers and duties as agent shall be terminated without any other or
further act or deed on the part of such former agent or any of the parties to
this Agreement.
ARTICLE X.

MISCELLANEOUS
SECTION 10.1    BANKS’ INDEPENDENT INVESTIGATION. Each Bank, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other

61

--------------------------------------------------------------------------------

Table of Contents



condition of any Company or with respect to the statements contained in any
information memorandum furnished in connection herewith or in any other oral or
written communication between Agent and such Bank. Each Bank represents that it
has made and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Banks
hereunder), whether coming into its possession before the granting of the first
Loans hereunder or at any time or times thereafter.
SECTION 10.2    NO WAIVER; CUMULATIVE REMEDIES. No omission or course of dealing
on the part of Agent, any Bank or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.
SECTION 10.3    AMENDMENTS, CONSENTS. No amendment, modification, termination,
or waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Anything
herein to the contrary notwithstanding, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitment hereunder, (b) the
extension of maturity of the Notes, the payment date of interest or principal
thereunder, or the payment of commitment or other fees or amounts payable
hereunder, (c) any reduction in the rate of interest on the Notes, or in any
amount of principal or interest due on any Note, or the payment of commitment or
other fees hereunder or any change in the manner of pro rata application of any
payments made by Borrower to the Banks hereunder, (d) any change in any
percentage voting requirement, voting rights, or the Required Banks definition
in this Agreement, (e) the release of any Guarantor of Payment except for the
release of a Guarantor of Payment in connection with a transaction expressly
permitted pursuant to this Agreement, or (f) any amendment to this Section 10.3
or Section 8.5 hereof. In addition, Section 10.12 hereof may not be amended
without the prior written consent of any Designating Bank, as defined in
Section 10.12 hereof, affected thereby. Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by Borrower to
all Banks. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto.

62

--------------------------------------------------------------------------------

Table of Contents



SECTION 10.4    NOTICES. All notices, requests, demands and other communications
provided for hereunder shall be in writing addressed to each party at the
address specified on the signature pages of this Agreement, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed delivered
(a) upon receipt when delivered in person, (b) upon receipt of electronic
confirmation of error free transmission when sent by facsimile or other
electronic means, (c) upon receipt when sent by nationally (or internationally,
as the case may be) recognized overnight delivery service, or (d) forty-eight
(48) hours after being deposited in the mail when sent by first class mail,
registered mail, or certified mail.
SECTION 10.5    COSTS, EXPENSES AND TAXES. Borrower agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for the Banks,
with respect to the foregoing, and of local counsel, if any, who may be retained
by said special counsel with respect thereto. Borrower also agrees to pay on
demand all costs and expenses of Agent and the Banks, including reasonable
attorneys’ fees, in connection with the restructuring or enforcement of the
Debt, this Agreement or any Related Writing. In addition, Borrower shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution and delivery of the Loan Documents, and the other
instruments and documents to be delivered hereunder, and agrees to hold Agent
and each Bank harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omission to pay such taxes or fees.
SECTION 10.6    INDEMNIFICATION. Borrower agrees to defend, indemnify and hold
harmless Agent and the Banks (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Bank in connection with any investigative, administrative or judicial
proceeding (whether or not such Bank or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or any Obligor or any of their respective
Affiliates; provided that no Bank nor Agent shall have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.
SECTION 10.7    OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS. The obligations
of the Banks hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Banks pursuant hereto shall be
deemed to constitute the Banks a partnership, association, joint venture or
other entity. No default by any Bank hereunder shall

63

--------------------------------------------------------------------------------

Table of Contents



excuse the other Banks from any obligation under this Agreement; but no Bank
shall have or acquire any additional obligation of any kind by reason of such
default. The relationship among Borrower and the Banks with respect to the Loan
Documents and the Related Writings is and shall be solely that of debtor and
creditors, respectively, and neither Agent nor any Bank has any fiduciary
obligation toward Borrower with respect to any such documents or the
transactions contemplated thereby.
SECTION 10.8    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
SECTION 10.9    BINDING EFFECT; BORROWER’S ASSIGNMENT. This Agreement shall
become effective when it shall have been executed by Borrower, Agent and by each
Bank and thereafter shall be binding upon and inure to the benefit of Borrower,
Agent and each of the Banks and their respective successors and assigns, except
that Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of Agent and all of the Banks.
This Agreement is an amendment and restatement of the Original Loan Agreement.
On the Effective Date all Letters of Credit issued under the A&R Credit
Agreement shall be deemed to be Letters of Credit hereunder and all Loans
outstanding under the A&R Credit Agreement shall be deemed to be Loans hereunder
and all Loans shall be deemed repaid and readvanced on the Effective Date in
accordance with the Commitment Percentages.
SECTION 10.10    ASSIGNMENTS.
(a)    Each Bank shall have the right, in accordance with the terms and
conditions of this Section 10.10, at any time or times to assign to one or more
commercial banks, finance companies, insurance companies or other financial
institution or fund which, in each case, in the ordinary course of business
extends credit of the type contemplated herein and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of ERISA,
without recourse, all or a percentage of all of such Bank’s Commitment, all
Loans made by such Bank, such Bank’s Notes, and such Bank’s interest in any
participation purchased pursuant to Section 2.1C or 8.5 hereof.
(b)    No assignment may be consummated pursuant to this Section 10.10 without
the prior written consent of Borrower and Agent (other than an assignment by any
Bank to any affiliate of such Bank which affiliate is either wholly-owned by
such Bank or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Bank), which consent of Borrower and Agent shall not be
unreasonably withheld; provided, however, that, Borrower’s consent shall not be
required if, (i) such assignment is to another Bank, or (ii) at the time of the
proposed assignment, any Default or Event of Default shall then exist. Anything
herein to the contrary notwithstanding, any Bank may at any time make a
collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Bank from its obligations hereunder.
(c)    Each assignment made pursuant to this Section 10.10 shall be in a minimum
amount of the lesser of Ten Million Dollars ($10,000,000) of the assignor’s
Commitment and interest herein or the entire amount of the assignor’s Commitment
and interest herein.

64

--------------------------------------------------------------------------------

Table of Contents



(d)    Unless an assignment made pursuant to this Section 10.10 shall be to an
affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of Three Thousand
Five Hundred Dollars ($3,500).
(e)    Unless an assignment made pursuant to this Section 10.10 shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Borrower and
Agent an Assignment Agreement and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.
(f)    If an assignment made pursuant to this Section 10.10 is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the assignor Bank shall cause such assignee,
at least five (5) Business Days prior to the effective date of such assignment,
(i) to represent to the assignor Bank (for the benefit of the assignor Bank,
Agent and Borrower) that under applicable law and treaties no taxes (including
FATCA withholding taxes) will be required to be withheld by Agent, Borrower or
the assignor with respect to any payments to be made to such assignee in respect
of the Loans hereunder, (ii) to furnish to the assignor (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrower)
either (A) U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN, U.S. Internal Revenue Service Form W-8BEN-E or (B) United
States Internal Revenue Service Form W-8 or W-9, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all interest payments hereunder), and (iii) to agree (for the benefit of
the assignor, Agent and Borrower) to provide the assignor Bank (and, in the case
of any assignee registered in the Register, Agent and Borrower) a new Form
W-8ECI or Form W-8BEN or W-8BEN-E or Form W-8 or W-9, as applicable, upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such assignee, and to comply from time
to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.
(g)    Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, Borrower shall execute and deliver (i) to Agent, the
assignor and the assignee, any consent or release (of all or a portion of the
obligations of the assignor) required to be delivered by Borrower in connection
with the Assignment Agreement, and (ii) to the assignee or the assignor (if
applicable), an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes being replaced shall be returned to Borrower
marked “replaced”.
(h)    Upon satisfaction of all applicable requirements specified in subparts
(a) though (f) above, and any other condition contained in this Section 10.10,
(i) the assignee shall become and thereafter be deemed to be a “Bank” for the
purposes of this Agreement, (ii) the Assignor shall be released from its
obligations hereunder to the extent its interest has been assigned, (iii) in the
event that the assignor’s entire interest has been assigned, the assignor shall
cease to be and thereafter shall no longer be deemed to be a “Bank” and (iv) the
signature pages hereto and Schedule 1 hereto shall be automatically amended,
without further action, to reflect the result of any such assignment.

65

--------------------------------------------------------------------------------

Table of Contents



(i)    Agent shall maintain at the address for notices referred to in Section
10.4 hereof a copy of each Assignment Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Bank and
the Commitment of, and principal amount of the Loans owing to, each Bank from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Agent and the Bank may treat each financial
institution whose name is recorded in the Register as the owner of the Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Bank at any reasonable time and from
time to time upon reasonable prior notice.
SECTION 10.11    PARTICIPATIONS.
(a)    Each Bank shall have the right at any time or times, without the consent
of Agent or Borrower, to sell one or more participations or sub-participations
to a financial institution or other “accredited investor” (as defined in SEC
Regulation D), as the case may be, in all or any part of such Bank’s Commitment,
such Bank’s Commitment Percentage, any Loan made by such Bank, any Note
delivered to such Bank pursuant to this Agreement, and such Bank’s interest in
any participation, if any, purchased pursuant to Section 2.1C or 8.5 or this
Section 10.11.
(b)    The provisions of Article III and Section 10.6 shall inure to the benefit
of each purchaser of a participation or sub-participation and Agent shall
continue to distribute payments pursuant to this Agreement as if no
participation has been sold.
(c)    If any Bank shall sell any participation or sub-participation pursuant to
this Section 10.11, such Bank shall, as between itself and the purchaser, retain
all of its rights (including, without limitation, rights to enforce against
Borrower the Loan Documents and the Related Writings) and duties pursuant to the
Loan Documents and the Related Writings, including, without limitation, such
Bank’s right to approve any waiver, consent or amendment pursuant to Section
10.3, except if and to the extent that (i) such participant is an Affiliate or
an Approved Fund of the Bank granting the participations or (ii) any such
waiver, consent or amendment would (A) reduce any fee or commission allocated to
the participation or sub-participation, as the case may be; (B) reduce the
amount of any principal payment on any Loan allocated to the participation or
sub-participation, as the case may be, or reduce the principal amount of any
Loan so allocated or the rate of interest payable thereon, (C) extend the time
for payment of any amount allocated to the participation or sub-participation,
as the case may be, (D) release any guarantor from its guaranty of any of the
Obligations, except in accordance with the terms of the Loan Documents, or (E)
consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement, provided that each participant shall be
entitled to the benefits of ‎Section 3.2 with respect to its participation as if
it was a Bank, except that a participant shall (1) only deliver the forms
described in ‎Section 3.2(G) to the Bank granting it such participation and (2)
not be entitled to receive any greater payment under ‎Section 3.2 than the
applicable Bank would have been entitled to receive absent the participation,
except to the extent such entitlement to a greater payment arose from a Change
in Law occurring after the participant became a participant hereunder.
(d)    No participation or sub-participation shall operate as a delegation of
any duty of the seller thereof.

66

--------------------------------------------------------------------------------

Table of Contents



(e)    Under no circumstance shall any participation or sub-participation be
deemed a novation in respect of all or any part of the seller’s obligations
pursuant to this Agreement.
In the event that any Bank sells participations in a Loan, such Bank shall,
acting for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and each
Borrower, Agent and each Bank shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary. A Loan
(and the registered note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by Borrower and any Bank at any reasonable time and from time to time upon
reasonable prior notice; provided, however, that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
SECTION 10.12    DESIGNATION.
(a)    Notwithstanding anything in this Agreement to the contrary, any Bank (a
“Designating Bank”) may grant to one or more special purpose funding vehicles
(each an “SPV”), identified in writing from time to time by such Designating
Bank to Agent and Borrower, the option to provide to Borrower all or any part of
any Loan that such Designating Bank would otherwise be obligated to make to
Borrower pursuant to this Agreement; provided that (i) nothing in this Section
shall constitute a commitment by any SPV to make any Loan, and (ii) if an SPV
designated by a Designating Bank to make Loans elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, such
Designating Bank shall still be obligated to make such Loan pursuant to the
terms hereof. The making of a Loan by an SPV hereunder shall reduce the
availability under the Revolving Credit Commitment of the Designating Bank to
the same extent, and as if, such Loan were made by such Designating Bank.
(b)    As to any Loans or portion thereof made by an SPV, each such SPV shall
have all of the rights that a Bank making such Loans or portion thereof would
have under this Agreement; provided, however, that each SPV shall have granted
its Designating Bank an irrevocable power of attorney to deliver and receive all
communications and notices under this Agreement and any other Loan Document and
to exercise, in its reasonable discretion, on behalf of such SPV, all of such
SPV’s voting rights under this Agreement. No additional Note shall be required
to evidence the Loans or portion thereof made by an SPV and the Designating Bank
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In

67

--------------------------------------------------------------------------------

Table of Contents



addition, any payments for the account of any SPV shall be paid to its
respective Designating Bank as agent for such SPV.
(c)    Agent, Borrower and the Banks agree that no SPV shall be liable for an
indemnity or payment under this Agreement for which a Bank would otherwise be
liable and the Designating Bank shall remain liable for its Commitment
Percentage of such indemnity or payment to the extent such Designating Bank
would otherwise be liable. In furtherance of the foregoing, Agent, Borrower and
each of the Banks hereby agree (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all of the outstanding commercial paper or other senior
indebtedness of any SPV, none of Agent, Borrower or any Bank shall institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof.
(d)    In addition, notwithstanding anything to the contrary contained in this
Section 10.12, or otherwise in this Agreement, any SPV may (i) at any time and
without paying any processing fee therefor, assign (or grant a participation in)
all or a portion of its interest in any Loans to its Designating Bank or to any
financial institution providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans, and
(ii) disclose on a confidential basis any non‑public information relating to the
Loans made by such SPV to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancements to such SPV. This
Section 10.12 may not be amended without the prior written consent of any
Designating Bank affected thereby.
SECTION 10.13    SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to Sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein an shall be deemed to be a part hereof.
SECTION 10.14    INVESTMENT PURPOSE. Each of the Banks represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto for investment purposes only and
not for the purpose of distribution or resale, it being understood, however,
that each Bank shall at all times retain full control over the disposition of
its assets.
SECTION 10.15    ENTIRE AGREEMENT. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Effective Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
SECTION 10.16    GOVERNING LAW; SUBMISSION TO JURISDICTION. This Agreement, each
of the Notes and any Related Writing shall be governed by and construed in

68

--------------------------------------------------------------------------------

Table of Contents



accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws. Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Debt or any Related Writing, and Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court. Borrower, on behalf of itself
and its Subsidiaries, hereby irrevocably waives, to the fullest extent permitted
by law, any objection it may now or hereafter have to the laying of venue in any
action or proceeding in any such court as well as any right it may now or
hereafter have to remove such action or proceeding, once commenced, to another
court on the grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that
a final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
SECTION 10.17    LEGAL REPRESENTATION OF PARTIES. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
SECTION 10.18    USA PATRIOT ACT. Each Bank subject to the USA Patriot Act
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Bank to identify Borrower in accordance with
the USA Patriot Act.
SECTION 10.19    HEDGING LIABILITY. Notwithstanding any provision hereof or in
any other Loan Document to the contrary, in the event that any Credit Party is
not an “eligible contract participant” as such term is defined in Section
1(a)(18) of the Commodity Exchange Act, as amended, at the time (i) any
transaction is entered into under any Hedging Obligation or (ii) such Person
becomes a Borrower or Subsidiary Guarantor hereunder, and the effect of the
foregoing would be to render any Guaranty Obligations of such Person violative
of the Commodity Exchange Act, the Obligations of such Person shall not include
(x) in the case of clause (i) above, such transaction and (y) in the case of
clause (ii) above, any transactions outstanding under any Hedging Obligations as
of the date such Person becomes a Borrower or Subsidiary Guarantor hereunder.


[Remainder of page intentionally left blank]

69

--------------------------------------------------------------------------------

Table of Contents



SECTION 10.20    JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
Address:
1500 North Mantua Street
 
THE DAVEY TREE EXPERT COMPANY
 
Kent, Ohio 44240
 
 
 
 
Attention: Chief Financial Officer
 
By: /s/Christopher J. Bast
 
 
 
Name: Christopher J. Bast
 
 
 
Title: Treasurer
 




70

--------------------------------------------------------------------------------

Table of Contents



Address:
Key Center
 
KEYBANK NATIONAL ASSOCIATION,
 
127 Public Square
 
as a Bank and as Agent
 
Cleveland, Ohio 44114-1306
 
 
 
Attention: Large Corporate Group
 
By: /s/James Gelle
 
 
 
Name: James Gelle
 
 
 
Title: Vice President
 




71

--------------------------------------------------------------------------------

Table of Contents



Address:
1900 E. Ninth Street
 
PNC BANK, NATIONAL ASSOCIATION
 
Locator B7-YB13-34-8
 
 
 
Cleveland, OH 44114
 
By: /s/Denise Jakubovic
 
Attention: Joe Moran
 
Name: Denise Jakubovic
 
 
 
Title: Vice President




72

--------------------------------------------------------------------------------

Table of Contents



Address:
10 S. Wacker Drive, 16th Fl
 
WELLS FARGO BANK, N.A.
 
Chicago, IL 60606
 
 
 
Attention: Nicole Bauer
 
By: /s/Andrew T. Cavallari
 
 
 
Name: Andrew T. Cavallari
 
 
 
Title: Vice President


73

--------------------------------------------------------------------------------

Table of Contents



Address:
50 South Main Street, Floor 2
 
JPMORGAN CHASE BANK, N.A.
 
Akron, OH 44308
 
 
 
Attention: Rebecca Herendeen
 
By: /s/Rebecca J. Herendeen
 
 
 
Name: Rebecca J. Herendeen
 
 
 
Title: Authorized Officer






74

--------------------------------------------------------------------------------

Table of Contents



EXHIBIT A

REVOLVING CREDIT NOTE
$______________    Cleveland, Ohio
    November 7, 2013
FOR VALUE RECEIVED, the undersigned, THE DAVEY TREE EXPERT COMPANY, an Ohio
corporation (“Borrower”), promises to pay on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of ________________ (“Bank”) at the Main Office of KEYBANK NATIONAL
ASSOCIATION, as Agent, 127 Public Square, Cleveland, Ohio 44114‑1306 the
principal sum of _________________AND NO/100    DOLLARS
or the aggregate unpaid principal amount of all Revolving Loans made by Bank to
Borrower pursuant to Section 2.1A of the Credit Agreement, whichever is less, in
lawful money of the United States of America. As used herein, “Credit Agreement”
means the Second Amended and Restated Credit Agreement dated as of November 7,
2013, among Borrower, the banks named therein and KeyBank National Association,
as Agent, as the same may from time to time be further amended, restated or
otherwise modified. Capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.
Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.1A of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.1A; provided, however, that interest on any principal portion that is
not paid when due shall be payable on demand.
The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Loans, and payments of principal of any thereof, shall be
shown on the records of Bank by such method as Bank may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from Borrower’s obligations under this Note.
If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.
This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued. [This Note wholly amends,
restates and replaces the Revolving Credit Note, dated November 21, 2006, made
by Borrower in favor of the Bank.]



--------------------------------------------------------------------------------



Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.
BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWER, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.
THE DAVEY TREE EXPERT COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 










--------------------------------------------------------------------------------

Table of Contents



EXHIBIT B

SWING LINE NOTE
$15,000,000    Cleveland, Ohio
November 7, 2013
FOR VALUE RECEIVED, the undersigned, THE DAVEY TREE EXPERT COMPANY, an Ohio
corporation (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Bank”) at the Main Office of KEYBANK NATIONAL ASSOCIATION, as
Agent, 127 Public Square, Cleveland, Ohio 44114-1306, the principal sum of
FIFTEEN MILLION AND NO/100    DOLLARS
in accordance with the provisions of Section 2.1B of the Credit Agreement, in
lawful money of the United States of America. As used herein, “Credit Agreement”
means the Second Amended and Restated Credit Agreement dated as of November 7,
2013, among Borrower, the banks named therein and KeyBank National Association,
as Agent, as the same may from time to time be further amended, restated or
otherwise modified. Capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.
Borrower also promises to pay interest on the unpaid principal amount of the
Swing Line Loan from time to time outstanding, from the date of the Swing Line
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.1B of the Credit
Agreement. Such interest shall be payable on each date provided for in Section
2.1B; provided, however, that interest on any principal portion that is not paid
when due shall be payable on demand.
The portions of the principal sum hereof from time to time representing Daily
LIBOR Loans, and payments of principal of either thereof, shall be shown on the
records of Bank by such method as Bank may generally employ; provided, however,
that failure to make any such entry shall in no way detract from Borrower’s
obligations under this Note.
If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.
This Note is one of the Swing Line Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.
Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.



--------------------------------------------------------------------------------


BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWER, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.


THE DAVEY TREE EXPERT COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 








--------------------------------------------------------------------------------

Table of Contents



EXHIBIT C

NOTICE OF LOAN
[Date]_______________________, 20____
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-0616
Attention:
Ladies and Gentlemen:
The undersigned, THE DAVEY TREE EXPERT COMPANY, refers to the Second Amended and
Restated Credit Agreement, dated as of November 7, 2013 (“Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, the Banks, as defined in the Credit Agreement, and KeyBank National
Association, as Agent, and hereby gives you notice, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Loan under the
Credit Agreement, and in connection therewith sets forth below the information
relating to the Loan (the “Proposed Loan”) as required by Section 2.2 of the
Credit Agreement:
(a)    The Business Day of the Proposed Loan is __________, 20__.
(b)    The amount of the Proposed Loan is $_______________.
(c)    The Proposed Loan is to be a Base Rate Loan ____ /LIBOR Loan
            ___. (Check one.)
(d)    If the Proposed Loan is a LIBOR Loan, the Interest Period
                requested is one month ___, two months ___, three months ___,
six        months____. (Check one.)
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Loan:
(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and



--------------------------------------------------------------------------------


(iii)    the conditions set forth in Section 2.2 and Article IV of the Credit
Agreement have been satisfied.


Very truly yours,
 
THE DAVEY TREE EXPERT COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 








--------------------------------------------------------------------------------

Table of Contents



EXHIBIT D

COMPLIANCE CERTIFICATE
For Fiscal Quarter ended ____________________
THE UNDERSIGNED HEREBY CERTIFY THAT:
(1)    I am the duly elected [Chief Financial Officer] [Treasurer] of THE DAVEY
TREE EXPERT COMPANY, an Ohio corporation (“Borrower”);
(2)    I am familiar with the terms of that certain Second Amended and Restated
Credit Agreement, dated as of November 7, 2013, among the undersigned, the
Banks, as defined in the Credit Agreement, and KeyBank National Association, as
Agent (as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate being used herein as therein defined), and
the terms of the other Loan Documents, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements;
(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;
(4)    The representations and warranties made by Borrower contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and
(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.
IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


THE DAVEY TREE EXPERT COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 








--------------------------------------------------------------------------------

Table of Contents



EXHIBIT E

ASSIGNMENT AGREEMENT
 
Date: __________, 20__



This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below, (i) all of the Assignor’s rights and obligations in its
capacity as a Bank under the Credit Agreement and any other Loan Documents and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any Letters of
Credit, guarantees, and Swing Loans and any Participations in any of the
foregoing included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other Loan Document and any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.





--------------------------------------------------------------------------------


1.
Assignor:
 
 
 
 
[Assignor [is] [is not] a Defaulting Bank.]
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Bank]]
 
 
 
 
 
3.
Borrower:
The Davey Tree Expert Company, an Ohio corporation
 
 
 
 
 
4.
Agent:
KeyBank National Association, as the administrative agent under the Credit
Agreement.
 
 
 
 
 
5.
Credit Agreement
The Credit Agreement, dated as of November 7, 2013 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the banks from time to time party thereto, Agent.
 
 
 
 
 
6.
Assigned Interest:
 
 
 



Facility Assigned
Aggregate Amount of Commitment/Loans for all Banks
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
CUSIP Number
 
$
$
   %
 
 
$
$
   %
 
 
$
$
   %
 



7.
Trade Date:
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------




The terms set forth in this Assignment Agreement are hereby agreed to:


 
 
 
 
 
ASSIGNOR:
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
 
By:
 
 
 
Phone:
 
 
 
Name:
 
 
 
Fax:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
 
By:
 
 
 
Phone:
 
 
 
Name:
 
 
 
Fax:
 
 
 
Title:
 
 






--------------------------------------------------------------------------------


Accepted and Approved this ____ day
 
 
of ____________, ______:
 
 
 
 
 
 
 
AGENT:
 
 
 
 
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
 
as Agent
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Accepted and Approved this ____ day
 
 
of ____________, ______:
 
 
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Annex I


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Bank under the Credit Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision independently and without reliance on Agent or any other Bank, and (v)
if it is not a United States Person (as defined in Section 7701(a)(30) of the
Code), attached to this Assignment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.







--------------------------------------------------------------------------------


2. Payments. From and after the Effective Date, Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to, on or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by Agent for periods prior to the Effective
Date or with respect to the making of this assignment directly between
themselves.


3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.





--------------------------------------------------------------------------------

Table of Contents



EXHIBIT L-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 7, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), Borrower, the banks named therein
and KeyBank National Association, as Agent.
Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]
 



--------------------------------------------------------------------------------

Table of Contents



EXHIBIT L-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 7, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), Borrower, the banks named therein
and KeyBank National Association, as Agent.
Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code].
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Table of Contents



EXHIBIT L-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 7, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), Borrower, the banks named therein
and KeyBank National Association, as Agent.
Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank and (2) the
undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Table of Contents



EXHIBIT L-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 7, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), Borrower, the banks named therein
and KeyBank National Association, as Agent.
Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and (2)
the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:
 

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

Table of Contents





SCHEDULE 1
BANKING INSTITUTIONS
COMMITMENT 
PERCENTAGE
REVOLVING CREDIT
COMMITMENT AMOUNT
SWING LINE COMMITMENT AMOUNT
 
 
 
 
KeyBank National Association
31.428571430
%


$55,000,000




$15,000,000


Wells Fargo Bank, N.A.
25.714285710
%


$45,000,000


 
PNC Bank, National Association.
25.714285710
%


$45,000,000


 
JPMorgan Chase Bank, N.A.
17.142857140
%


$30,000,000


 
Total Percentage
Total Commitment Amount
100
%


$175,000,000.00




$15,000,000











--------------------------------------------------------------------------------

Table of Contents





SCHEDULE 2

GUARANTORS OF PAYMENT
1. Davey Tree Surgery Company, an Ohio corporation
2. Wolf Tree, Inc., a Tennessee corporation
3. The Care of Trees, Inc., an Illinois corporation






--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 6.1
CORPORATE EXISTENCE, FOREIGN QUALIFICATION
AND PRINCIPAL PLACE OF BUSINESS
COMPANY
STATE OF INCORPORATION
FOREIGN QUALIFICATION
PRINCIPAL PLACE OF BUSINESS
CHIEF EXECUTIVE OFFICE
The Davey Tree Expert Company
Ohio
Alabama
Alaska
Arkansas
California
Colorado
Connecticut
Delaware
District of Columbia
Florida
Georgia
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico
New York
North Carolina
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wisconsin
Wyoming
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240


1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240




--------------------------------------------------------------------------------

Table of Contents



COMPANY
STATE OF INCORPORATION
FOREIGN QUALIFICATION
PRINCIPAL PLACE OF BUSINESS
CHIEF EXECUTIVE OFFICE
Davey Surgery Company
Ohio
Arizona
California
Colorado
Hawaii
Idaho
Kansas
Louisiana
Montana
Nebraska
Nevada
New Mexico
New York
Oklahoma
Oregon
Texas
Utah
Washington
Wyoming
2617 South Vasco Rd
Livermore, CA 94550
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240
The Davey Tree Expert Co. of Canada, LTD
Canada
All Canadian Provinces
611 Tradewind Drive, Suite 500
Ancaster, Ontario L9G 4V5
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240
Wolf Tree, Inc.
Tennessee
Alabama
Arkansas
Delaware
Florida
Georgia
Kansas
Kentucky
Louisiana
Mississippi
Missouri
North Carolina
Ohio
Oklahoma
South Carolina
Virginia
3310 Greenway Dr NE
Knoxville, TN 37918
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240
The Care of Trees, Inc.
Illinois
California
Connecticut
Delaware
District of Columbia
Maryland
New Jersey
New York
Pennsylvania
Virginia
Wisconsin
275C 12th Street,
2nd Floor
Wheeling, IL 60090
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240
S&S Tree and Horticultural Specialists, Inc.
Minnesota
None
405 Hardman Ave S
S. St. Paul, MN 55075
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240
DTE Company
Ohio
Maryland
New York
1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240


1500 N. Mantua St.
PO Box 5193
Kent, Ohio 44240






--------------------------------------------------------------------------------

Table of Contents





SCHEDULE 6.4
LITIGATION AND ADMINISTRATIVE PROCEEDINGS
None.





--------------------------------------------------------------------------------

Table of Contents



SCHEDULE 6.10
ERISA PLANS
The Davey Tree Expert Company
•
The Davey 401KSOP and ESOP

•
The Davey Tree Expert Company Employee Retirement Plan

•
Davey Tree Expert Company Long Term Disability Plan

•
Davey Tree Expert Company Group Insurance Plan

•
Supplemental Executive Retirement Plan

•
Retirement Benefit Restoration Plan

•
KSOP Match Restoration Plan

•
Performance Restricted Stock Units

•
National Electrical Annuity Plan

•
National Electrical Benefit Fund

•
IBEW Local Union 94 Annuity Fund

•
IBEW Local Union No. 1919 Annuity Fund

•
Line Construction Benefit Fund

•
IBEW Local 17 Welfare Plan

•
Local 94, IBEW Health and Welfare Fund

•
IBEW Local 1919 Health and Welfare Fund

Davey Tree Surgery Company
•
Davey Tree Surgery Company Pension Plan

•
National Electrical Annuity Plan

•
National Electrical Benefit Fund

•
IBEW Local 1245 Money Purchase Pension Trust

•
Line Construction Benefit Fund

•
Eighth District Annuity Fund


